Exhibit 10.2


CREDIT AGREEMENT


dated as of


October 26, 2011


among


PERRIGO COMPANY,


THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,


THE LENDERS PARTY HERETO,


and


JPMORGAN CHASE BANK, N.A.,


as Administrative Agent,


BANK OF AMERICA, N.A.
and
MORGAN STANLEY SENIOR FUNDING, INC.,


as Syndication Agents


WELLS FARGO BANK, N.A
and
HSBC BANK USA, N.A.,


as Documentation Agents
__________________________


J.P. MORGAN SECURITIES LLC,


as Lead Left Bookrunner


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.


as Joint Lead Arrangers/Bookrunners






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I


Definitions
 
 
 
 
 
SECTION 1.01.
Defined Terms
1
 
 
SECTION 1.02.
Classification of Loans and Borrowings
23
 
 
SECTION 1.03.
Terms Generally
23
 
 
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Treatment
24
 
 
SECTION 1.05
Foreign Currency Calculations
24
 
 
SECTION 1.06
Redenomination of Certain Foreign Currencies
24
 
 


ARTICLE II


The Credits
 
 
 
 
 
SECTION 2.01.
Commitments
25
 
 
SECTION 2.02.
Loans and Borrowings
25
 
 
SECTION 2.03.
Requests for Revolving or Term Loan Borrowings
26
 
 
SECTION 2.04.
Swingline Loans
27
 
 
SECTION 2.05.
Letters of Credit
29
 
 
SECTION 2.06.
Funding of Borrowings
34
 
 
SECTION 2.07.
Interest Elections
34
 
 
SECTION 2.08.
Termination and Reduction/Increases of Commitments
35
 
 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
38
 
 
SECTION 2.10.
Prepayment of Loans
39
 
 
SECTION 2.11.
Fees
40
 
 
SECTION 2.12.
Interest
41
 
 
SECTION 2.13.
Alternate Rate of Interest
41
 
 
SECTION 2.14.
Increased Costs
42
 
 
SECTION 2.15.
Break Funding Payments
43
 
 
SECTION 2.16.
Taxes
43
 
 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44
 
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
46
 
 
SECTION 2.19
Foreign Subsidiary Borrowers
46
 
 
SECTION 2.20
Additional Reserve Costs
47
 
 
SECTION 2.21
Ancillary Facilities
47
 
 
SECTION 2.22
Guaranties; Collateral
50
 
 
SECTION 2.23
Defaulting Lenders
51
 
 
SECTION 2.24
Replacement of Existing Facilities
51
 
 

--------------------------------------------------------------------------------










ARTICLE III


Representations and Warranties
 
 
 
 
 
 
SECTION 3.01.
Organization; Powers
52
 
 
SECTION 3.02.
Authorization; Enforceability
52
 
 
SECTION 3.03.
Governmental Approvals; No Conflicts
53
 
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
53
 
 
SECTION 3.05.
Properties
53
 
 
SECTION 3.06.
Litigation and Environmental Matters
53
 
 
SECTION 3.07.
Compliance with Laws and Agreements
54
 
 
SECTION 3.08.
Investment Company Status
54
 
 
SECTION 3.09.
Taxes
54
 
 
SECTION 3.10.
ERISA
54
 
 
SECTION 3.11.
Disclosure
55
 
 
SECTION 3.12.
Use of Advances
55
 
 
SECTION 3.13.
Labor Matters
55
 
 
SECTION 3.14.
Replacement of Existing Facilities
55
 
 


ARTICLE IV


Conditions


 
 
SECTION 4.01.
Closing Date
55
 
 
SECTION 4.02.
Each Credit Event
56
 
 
SECTION 4.03
Credit Events Relating to Foreign Subsidiary Borrowers
57
 
 




ARTICLE V


Affirmative Covenants
 
 
 
 
 
 
 
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
57
 
 
SECTION 5.02.
Notices of Material Events
59
 
 
SECTION 5.03.
Existence; Conduct of Business
59
 
 
SECTION 5.04
Payment of Obligations
59
 
 
SECTION 5.05.
Maintenance of Properties; Insurance; Accounts
59
 
 
SECTION 5.06.
Books and Records; Inspection Rights
59
 
 
SECTION 5.07.
Compliance with Laws
60
 
 
SECTION 5.08.
Use of Proceeds and Letters of Credit
60
 
 
SECTION 5.09
Additional Covenants
60
 
 

--------------------------------------------------------------------------------








ARTICLE VI


Negative Covenants


 
 
SECTION 6.01.
Non-Guarantor Subsidiary Indebtedness
60
 
 
SECTION 6.02.
Liens
61
 
 
SECTION 6.03.
Fundamental Changes
62
 
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
62
 
 
SECTION 6.05.
Swap Agreements
63
 
 
SECTION 6.06.
Restricted Payments
63
 
 
SECTION 6.07.
Transactions with Affiliates
63
 
 
SECTION 6.08.
Restrictive Agreements
63
 
 
SECTION 6.09
Disposition of Assets; Etc
63
 
 
SECTION 6.10
Leverage Ratio
64
 
 
SECTION 6.11
Interest Coverage Ratio
64
 
 


ARTICLE VII


Events of Default


 
 
 
Events of Default
64
 
 
 
 
 
 
 


ARTICLE VIII


The Agents


 
SECTION 8.01
Appointment
66
 
SECTION 8.02
Nature of Duties
68
 
SECTION 8.03
Resignation by the Agents
68
 
SECTION 8.04
Each Agent in its Individual Capacity
68
 
SECTION 8.05
Indemnification
68
 
SECTION 8.06
Lack of Reliance on Agents
69
 
SECTION 8.07
Designation of Affiliates
69
 


ARTICLE IX


Miscellaneous


 
SECTION 9.01.
Notices
69
 
SECTION 9.02.
Waivers; Amendments
70
 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
70
 
SECTION 9.04.
Successors and Assigns
72
 
SECTION 9.05.
Survival
74
 

--------------------------------------------------------------------------------




SECTION 9.06.
Counterparts; Integration; Effectiveness
74
 
SECTION 9.07.
Severability
75
 
SECTION 9.08.
Right of Setoff
75
 
SECTION 9.09.
Governing Law; Jurisdiction; Consent
  to Service of Process    
75
 
SECTION 9.10.
WAIVER OF JURY TRIAL
76
 
SECTION 9.11.
Headings
76
 
SECTION 9.12.
Confidentiality
76
 
SECTION 9.13.
Interest Rate Limitation
76
 
SECTION 9.14.
USA PATRIOT Act
77
 
SECTION 9.15
Conversion of Currencies
77
 




ARTICLE X


 
 
Collection Allocation Mechanism
 
 
 
 
 
 
 
 
SECTION 10.01.
Implementation of CAM
77
 
SECTION 10.02.
Letters of Credit
77
 





SCHEDULES:


Schedule 2.01 -- Commitments
Schedule 2.05 -- Existing Letters of Credit
Schedule 3.06 -- Disclosed Matters – Litigation and Environmental Matters
Schedule 3.07 -- Disclosed Matters – Compliance with Laws and Agreements
Schedule 6.01 -- Existing Non-Guarantor Subsidiary Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments, Loans and Advances
Schedule 6.08 -- Existing Restrictions








EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Foreign Subsidiary Borrower Agreement
Exhibit C -- Foreign Subsidiary Borrower Termination
Exhibit D -- Lender Addition and Acknowledgement Agreement
Exhibit E -- Note
Exhibit F -- Form of Tax Certificate
Exhibit G -- Mandatory Cost Rate
Exhibit H-1 -- Form of Opinion of U.S. Borrower's Counsel
Exhibit H-2 -- Form of Opinion of Foreign Subsidiary Borrower's Counsel

--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this "Agreement"), dated as of October 26, 2011, is among
PERRIGO COMPANY, the FOREIGN SUBSIDIARY BORROWERS party hereto, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the U.S. Borrower
or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.


"Adjusted LIBO Rate" means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day.


"Administrative Agent" means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


"Advance" means any Loan or any Letter of Credit.


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


"Agents" means the Administrative Agent, the Syndication Agents and the
Documentation Agents.


"Aggregate Ancillary Commitments" means, at any time, the aggregate amount of
the

6

--------------------------------------------------------------------------------

Ancillary Commitments of all Lenders at such time.


"Aggregate Ancillary Facility Exposure" means, at any time, the aggregate amount
of the Ancillary Facility Exposures of all Lenders at such time.


"Aggregate Commitments" means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.


"Aggregate Revolving Commitments" means, at any time, the aggregate amount of
the Revolving Commitments of all Lenders at such time.
                
"Aggregate Revolving Credit Exposure" means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.


"Aggregate Total Revolving Exposure" means, at any time, the sum of the
Aggregate Revolving Credit Exposure and the Aggregate Ancillary Facility
Exposure at such time.
    
"Aggregate Term Loans" means, at any time, the sum of the Term Loans of all
Lenders at such time.
        
"Agreement Currency" shall have the meaning assigned to such term in Section
9.15(b).


"Alternate Base Rate" or "ABR" means the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) the Adjusted One Month LIBOR
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate,
respectively.


"Ancillary Commitment" means, with respect to any Ancillary Lender and Ancillary
Facility, the maximum amount that such Ancillary Lender has agreed to make
available from time to time during the Availability Period under such Ancillary
Facility created pursuant to Section 2.21 by such Ancillary Lender; provided
that at no time shall (a) all Ancillary Commitments of such Ancillary Lender and
the Revolving Credit Exposure of such Ancillary Lender exceed (b) the Revolving
Commitment of such Ancillary Lender.


"Ancillary Facility" means any facility made available for a Foreign Subsidiary
Borrower by a Lender pursuant to Section 2.21.


"Ancillary Facility Document" means, with respect to any Ancillary Facility, the
agreements between the applicable Foreign Subsidiary Borrower and the Ancillary
Lender(s) thereunder providing such Ancillary Facility.


"Ancillary Facility Exposure" means, with respect to any Lender at any time, the
Dollar Equivalent of the outstanding principal amount of such Lender's Ancillary
Loans at such time.


"Ancillary Facility Termination Date" shall have the meaning assigned to such
term in Section 2.21(e)(i).


"Ancillary Lender" means, with respect to any Ancillary Facility, the Lender
that has made such Ancillary Facility available under Section 2.21.



7

--------------------------------------------------------------------------------

"Ancillary Loan" means, at any time, a loan under an Ancillary Facility in
respect of which the applicable Ancillary Lender has advanced funds to the
Foreign Subsidiary Borrower thereunder.


"Applicable Adjusted Percentage" means, with respect to any Lender, the
percentage of (a) the Aggregate Revolving Commitments minus the Aggregate
Ancillary Commitments, represented by (b) such Lender's Revolving Commitment
minus such Lender's Ancillary Commitments; provided that when a Defaulting
Lender shall exist, then such percentage shall mean the percentage of the total
Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment (if the Revolving
Commitments have terminated or expired, the Applicable Adjusted Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Exposures at that time). If the Revolving Commitments have terminated or
expired, the Applicable Adjusted Percentage shall be determined based upon the
Revolving Commitments and, to the extent Ancillary Commitments are outstanding
at the time of termination or expiration of the Revolving Commitments, Ancillary
Commitments most recently in effect, giving effect to any assignments.


"Applicable Agent" means (a) with respect to a Loan or Borrowing denominated in
Dollars or with respect to any payment that does not relate to any Loan or
Borrowing, the Administrative Agent and (b) with respect to a Loan or Borrowing
denominated in a Foreign Currency, the Administrative Agent or an Affiliate
thereof designated pursuant to Section 8.07.


"Applicable Creditor" shall have the meaning assigned to such term in Section
9.15(b).


"Applicable Lending Installation" is defined in Section 2.02(e).


"Applicable Margin" means, for any day, with respect to any Eurocurrency Loan or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum (expressed in basis points) set forth below under the
caption "Applicable Margin" or "Facility Fee Rate", as the case may be, based
upon the Leverage Ratio as of the most recent determination date:


Level
Leverage Ratio


Facility Fee Rate
Applicable Margin - LIBO
Revolving Loans and Letters of Credit
Applicable Margin - ABR
Revolving Loans
Applicable Margin - LIBO
Term Loans
Applicable Margin - ABR
Term Loans
I
≥ 3.00:1.0
35
165
65
200
100
II
< 3.00:1.0
27.5
135
35
162.5
62.5
III
< 2.50:1.0
22.5
115
15
137.5
37.5
IV
< 2.00:1.0
20
105
5
125
25
V
< 1.50:1.0
17.5
95
0
112.5
12.5



The Applicable Margin shall be determined in accordance with the foregoing table
based on the Leverage Ratio as determined in the then most recent quarterly
financial statements for the first three Fiscal Quarters of each Fiscal Year and
the audited year end financial statements for the last Fiscal Quarter (in each
case calculated on a trailing four quarter basis) of the U.S. Borrower.
Adjustments, if any, to the Applicable Margin shall be effective five business
days after the Administrative Agent is scheduled to receive the applicable
financials under Section 5.01(a) or (b) and certificate under Section 5.01(c).
If the U.S. Borrower fails to deliver the financials to the Administrative Agent
at the time required hereunder,

8

--------------------------------------------------------------------------------

then the Applicable Margin shall be set at Level I until five days after such
financials are so delivered.


Notwithstanding anything herein to the contrary:


1.
The Applicable Margin will be set at Level III on the Closing Date, and Level IV
and Level V will not be allowed until the Applicable Margin is determined based
on the financials for the first full Fiscal Quarter ending after the Closing
Date.



2.
If the Leverage Ratio shall exceed 3.25 to 1.00 on the last day of any Fiscal
Quarter in the circumstances permitted by Section 6.10, the Applicable Margin
for Revolving Loans and Letters of Credit and Term Loans shall be increased by
25 basis points at Level I effective as of the first day of the next succeeding
Fiscal Quarter. Such increase in the Applicable Margin shall continue to accrue
through (but not beyond) the last day of the first Fiscal Quarter ending
thereafter on which the Leverage Ratio as of the last day of such Fiscal Quarter
is not greater than 3.25 to 1.00.



"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender's Revolving Commitments,
provided that when a Defaulting Lender shall exist, then such percentage shall
mean the percentage of the total Revolving Commitments (disregarding any
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment (if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposures at that time). If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.


"Approved Fund" has the meaning assigned to such term in Section 9.04.
        
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


"Available Unused Commitment" means, with respect to a Lender at any time, an
amount equal to the amount by which (a) the Revolving Commitment of such Lender
at such time exceeds (b) the sum of (x) the Revolving Credit Exposure of such
Lender at such time and (y) the Ancillary Commitments (if any) of such Lender at
such time.


"Availability Period" means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or

9

--------------------------------------------------------------------------------

provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.


"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.


"Board of Directors" means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (3)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.


"Borrowers" means the U.S. Borrower and the Foreign Subsidiary Borrowers.


"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Ancillary Loans of the same Type, made,
converted or continued on the same date and made with respect to the same
Ancillary Facility, (c) Term Loans or portions thereof of the same Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (d) a Swingline Loan.


"Borrowing Minimum" means (a) in the case of an ABR Borrowing and a Eurocurrency
Borrowing denominated in Dollars, $3,000,000, (b) in the case of a Revolving
Borrowing denominated in a Foreign Currency, the smallest amount of such Foreign
Currency that is a multiple of 1,000,000 units of such Foreign Currency and has
a Dollar Equivalent in excess of $3,000,000, (c) in the case of an Ancillary
Borrowing, such amount agreed upon in the relevant Ancillary Facility Document,
and (d) in the case of a Swingline Borrowing, such amount agreed to by the
Swingline Lender and the U.S. Borrower.


"Borrowing Multiple" means (a) in the case of a Revolving Borrowing denominated
in Dollars, $1,000,000, (b) in the case of a Revolving Borrowing denominated in
a Foreign Currency, 1,000,000 units of such Foreign Currency, (c) in the case of
an Ancillary Borrowing, such amount agreed upon in the relevant Ancillary
Facility Document, (d) in the case of a Swingline Borrowing denominated in
Dollars, $100,000 or such other amount agreed to by the Swingline Lender, and
(e) in the case of a Swingline Borrowing denominated in a Foreign Currency,
100,000 units of such Foreign Currency or such other amount agreed to by the
Swingline Lender.


"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.


"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; provided that, (i) when used in connection with a
Eurocurrency Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in deposits in the currency in which such
Eurocurrency Loan is denominated in the London interbank market, (ii) when used
in connection with an Ancillary Loan, the term "Business Day" shall mean any day
defined as a Business Day in the relevant Ancillary Facility Document, (iii)
with respect to any Loan denominated in Euro, the term "Business

10

--------------------------------------------------------------------------------

Day" shall also exclude any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is not open, (iv) when used in
connection with a Swingline Shekel Loan, the term "Business Day" shall mean any
day on which banks generally are open in Israel for the conduct of substantially
all of their commercial lending activities


"CAM" means the mechanism for the allocation and exchange of interests in the
Loans and participations in Letters of Credit and collections thereunder
established under Article X.


"CAM Exchange" means the exchange of the Lenders' interests provided for in
Section 10.01.


"CAM Exchange Date" means the first date after the Closing Date on which there
shall occur (a) any event described in paragraph (h) or (i) of Article VII with
respect to any Borrower or (b) an acceleration of Advances pursuant to Article
VII.


"CAM Percentage" means, as to each Lender, the percentage of the Aggregate
Revolving Commitment and Aggregate Term Loans represented by such Lender's
Revolving Commitment and Term Loan calculated immediately prior to the CAM
Exchange Date. If the Revolving Commitments have terminated or expired, the CAM
Percentage shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.


"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


"Change in Control" means (i) the membership of the U.S. Borrower's Board of
Directors changes by more than 50% during any 12-month period, or the number of
members on the U.S. Borrower's Board of Directors either increases or decreases
by more than 50% during any 12 month period, (ii) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of more than 35% of the common Equity Interests or 35% of the voting power of
the Equity Interests of the U.S. Borrower entitled to vote in the election of
members of the Board of Directors of the U.S. Borrower.


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, or issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.


"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan,

11

--------------------------------------------------------------------------------

or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.


"Closing Date" means the date on or after November 3, 2011 on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


"Collateral" means, collectively, the "Collateral" under and as defined in, and
any other assets upon which a Lien has been granted by, any of the Collateral
Documents.


"Collateral Documents" means, collectively, the Intercreditor Agreement, all
pledge and security agreements and all other agreements or documents granting or
perfecting a Lien in favor of the Administrative Agent for the benefit of the
Lenders or otherwise providing support for the Secured Obligations at any time,
each in form and substance satisfactory to the Administrative Agent, and as
amended or modified from time to time.


"Commitments" means the Revolving Commitments and the Term Loan Commitments.


"Consolidated EBIT" means, with reference to any period, the net income (or
loss) of the U.S. Borrower and its Subsidiaries for such period, plus, to the
extent deducted from revenues in determining such net income, without
duplication, (i) Consolidated Interest Expense, (ii) expense for income taxes
paid or accrued, (iii) extraordinary non-cash losses incurred other than in the
ordinary course of business, and (iv) losses incurred other than in the ordinary
course of business that are non-cash, non-operating and non-recurring, minus, to
the extent included in such net income, (a) extraordinary non-cash gains
realized other than in the ordinary course of business, and (b) gains realized
other than in the ordinary course of business that are non-cash, non-operating
and non-recurring, all as determined in accordance with GAAP and calculated for
the U.S. Borrower and its Subsidiaries on a consolidated basis.


"Consolidated EBITDA" means, with reference to any period, the Consolidated EBIT
for such period, plus, to the extent deducted from revenues in determining such
Consolidated EBIT, depreciation and amortization expense, all as determined in
accordance with GAAP and calculated for the U.S. Borrower and its Subsidiaries
on a consolidated basis.


"Consolidated Indebtedness" means at any time the Indebtedness of the U.S.
Borrower and its Subsidiaries calculated on a consolidated basis.


"Consolidated Interest Expense" means, with reference to any period, the
Interest Expense of the U.S. Borrower and its Subsidiaries calculated on a
consolidated basis for such period,
including without limitation all financing costs in connection with a Permitted
Securitization Transaction.


"Consolidated Total Assets" means, as of any date, the total assets of the U.S.
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the U.S. Borrower as of such
date.


"Consolidated Total Tangible Assets" means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power,

12

--------------------------------------------------------------------------------

by contract or otherwise. "Controlling" and "Controlled" have meanings
correlative thereto.


“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.


"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.


"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.


"Disqualified Stock" means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.


"Documentation Agents" means Wells Fargo Bank, N.A. and HSBC Bank USA, N.A., in
their capacity as documentation agents for the Lenders hereunder.


"Dollars" or "$" refers to lawful money of the United States of America.


"Dollar Equivalent" means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.


"Domestic Subsidiary" means any Subsidiary that is not a Foreign Subsidiary.
        
"Effective Date" means the date of this Agreement.

13

--------------------------------------------------------------------------------

        
"EMU Legislation" means the legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states of the European Union.


"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


"Equity Interests " means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard" (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA); (e) the incurrence by the U.S. Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the U.S. Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the U.S. Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (h) the receipt by the U.S. Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the U.S.
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or is in endangered or critical status, within the meaning of Section
432 of the Code or Section 305 of ERISA.

14

--------------------------------------------------------------------------------



"Euro" or "€" means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.
                
"Eurocurrency", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.


"Event of Default" has the meaning assigned to such term in Article VII.


"Exchange Rate" means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


"Exchange Rate Date" means, if on such date any outstanding Loan is (or any Loan
that has been requested at such time would be) denominated in a currency other
than Dollars, each of:


(a) the last Business Day of each calendar month,


(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and


(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Ancillary Loan, Letter
of Credit or Swingline Loan.


"Excluded Taxes" means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:


(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the Borrower is located and (c)
in the case of a Non U.S. Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on the date such Non U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non U.S. Lender’s failure to comply with Section
2.17(f), except to the extent that such Non U.S. Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section

15

--------------------------------------------------------------------------------

2.17(a).


        
“Exempt Foreign Subsidiary Debt” means any Indebtedness of a Foreign Subsidiary
that is not a Borrower and which satisfies the following conditions: (a) if a
Release Period is not in effect, neither the U.S. Borrower nor any of its other
Subsidiaries is liable, whether directly, indirectly, contingently or otherwise,
for under such Indebtedness, other than Foreign Subsidiaries that are the parent
or subsidiaries of such Foreign Subsidiary, or (b) if a Release Period is in
effect, neither the U.S. Borrower nor any Domestic Subsidiary is liable, whether
directly, indirectly, contingently or otherwise, for such Indebtedness.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.


"Existing 2011 Term Loan Agreement" means the Term Loan Agreement dated as of
January 20, 2011 among the U.S. Borrower, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.


"Existing 2010 Credit Agreement" means the Credit Agreement dated as of October
8, 2010 among the U.S. Borrower, the Foreign Subsidiary Borrowers party hereto,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.


“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing 2010 Credit Agreement and listed on Schedule 2.05 hereto.


"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the U.S. Borrower or other officer
acceptable to the Administrative Agent.


"Fiscal Quarter" means (i) as of the Closing Date, each period of 13 weeks
during a Fiscal Year ending on a Saturday (with the first such Fiscal Quarter to
commence on the first day of such Fiscal Year) and (ii) upon and after such
time, if any, as the Borrower adopts a Fiscal Year as set forth in clause (ii)
of the defined term "Fiscal Year", any of the quarterly accounting periods of
the U.S. Borrower, ending on such dates of each year elected by the U.S.
Borrower, provided that such dates are reasonably acceptable to the
Administrative Agent and do not result in the financial covenants in Section
6.10 or 6.11 not being tested for more than three months.


"Fiscal Year" means a (i) as of the Closing Date, any 52-week or 53-week period
beginning on the Sunday nearest to June 30 and ending on the Saturday nearest to
the following June 30. References to a Fiscal Year with a number corresponding
to any calendar year (e.g., “2011 Fiscal Year”) refer to the Fiscal Year ending
on the Saturday nearest to the June 30 of such calendar year and (ii) upon the
election of the U.S. Borrower, any of the annual accounting periods of the U.S.
Borrower ending on any other date of each year elected by the U.S. Borrower,
provided that such date is reasonably acceptable

16

--------------------------------------------------------------------------------

to the Administrative Agent and does not result in the financial covenants in
Section 6.10 or 6.11 not being tested for more than three months.


"Foreign Currency" means (a) with respect to an Ancillary Loan, any currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars, including the Shekel and the
Peso, and agreed to by the Ancillary Lenders making such Ancillary Loan, (b)
with respect to any Revolving Loan, Euros, Sterling and any other currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, provided it is lawful
for the Lenders to fund Revolving Loans hereunder in such other currency, (c)
with respect to any Letter of Credit, any currency acceptable to the
Administrative Agent that is freely available, freely transferable and freely
convertible into Dollars, and agreed to by the Issuing Bank issuing such Letter
of Credit, (d) with respect to any Swingline Foreign Currency Loan other than
Swingline Shekel Loans, any currency acceptable to the Administrative Agent that
is freely available, freely transferable and freely convertible into Dollars and
agreed to by JPMorgan or any of its Affiliates in its capacity as a Swingline
Lender and (e) with respect to any Swingline Shekel Loans, Shekels (so long as
Shekels are freely available, freely transferable and freely convertible into
Dollars) or any other currency acceptable to the Administrative Agent that is
freely available, freely transferable and freely convertible into Dollars and
agreed to by the Swingline Shekel Lender.
        
"Foreign Subsidiary" means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.


"Foreign Subsidiary Borrower" means, at any time, each Foreign Subsidiary that
has been designated as a Foreign Subsidiary Borrower by the U.S. Borrower
pursuant to Section 2.19, other than a Foreign Subsidiary Borrower that has
ceased to be a Foreign Subsidiary Borrower as provided in Section 2.19.


"Foreign Subsidiary Borrower Agreement" means a Foreign Subsidiary Borrower
Agreement substantially in the form of Exhibit B.


"Foreign Subsidiary Borrower Termination" means a Foreign Subsidiary Borrower
Termination substantially in the form of Exhibit C.


"GAAP" means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Acquisitions for periods prior to the date of the Acquisition).


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to

17

--------------------------------------------------------------------------------

purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.


"Guarantor" means each Person required to execute a Guaranty pursuant to Section
2.22


"Guaranty" means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Secured Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances, (k) all obligations (based on the net
mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates, (l) all Off-Balance Sheet Liabilities of such Person, and (m)
all obligations under any Disqualified Stock of such Person. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.


"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the U.S. Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.


“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).


"Information Memorandum" means the Confidential Information Memorandum relating
to the U.S. Borrower and the Transactions.


"Intercreditor Agreement" means the Collateral Agency and Intercreditor
Agreement

18

--------------------------------------------------------------------------------

dated as of May 29, 2008 among the Secured Parties (as defined therein, and
including JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for
the 2005 Revolving Credit Lenders (as defined therein) and on behalf of each of
the 2005 Revolving Credit Lenders, JPMorgan Chase Bank, N.A., in its capacity as
the Administrative Agent for the 2008 Term Loan Lenders (as defined therein) and
on behalf of each of the 2008 Term Loan Lenders, each of the holders of the 2008
Notes (as defined therein, and including the holders of the Series 2010 Notes
(as defined in the First Amendment to the Intercreditor Agreement)), and
JPMorgan Chase Bank, N.A., in its capacity as Collateral Agent for the Secured
Parties, as amended by a First Amendment to Collateral Agency and Intercreditor
Agreement dated as of April 30, 2010, and as further amended or modified from
time to time, provided that any such further amendments or modifications thereto
shall be in form and substance acceptable to the Administrative Agent.


"Interest Coverage Ratio" means, as of the end of any Fiscal Quarter of the U.S.
Borrower, the ratio of Consolidated EBIT to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the U.S. Borrower then ending.


"Interest Election Request" means a request by the U.S. Borrower to convert or
continue a Borrowing in accordance with Section 2.07.


"Interest Expense" means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to any person
other than the U.S. Borrower or a Wholly-Owned Subsidiary. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received by the U.S. Borrower and the Subsidiaries with
respect to Swap Agreements.


"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the 15th day of the month immediately following the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months' duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.


"Interest Period" means (a) with respect to any Eurocurrency Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or as otherwise described herein or, with the consent of each
Lender, such other period requested by a Borrower) thereafter, as a Borrower may
elect, and (b) as to any Swingline Foreign Currency Loan, the period commencing
on the date of such Loan and ending on the day that is designated in the notice
delivered pursuant to Section 2.04 with respect to such Swingline Foreign
Currency Loan, which shall not be later than thirty days thereafter; unless, in
the case of Swingline Shekel Loans, otherwise agreed between the Swingline
Shekel Lender and the Israeli Borrower in respect of any particular Swingline
Shekel Loan or Loans, and unless, in the case of any other Swingline Loan,
otherwise agreed between the applicable Swingline Lender thereof and the
Borrower thereof in respect of such Swingline Loans, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding

19

--------------------------------------------------------------------------------

Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing, with respect to any Ancillary Loan, Interest
Period shall mean any other period of time set forth in the applicable Ancillary
Facility Document for such Ancillary Loan.


"IRS" means the United States Internal Revenue Service.


"Israeli Borrower" means, collectively, Perrigo Israel Pharmaceuticals Ltd. and
all other Foreign Subsidiary Borrowers organized under the laws of the State of
Israel, provided that, regarding each Israeli Borrower, there shall be no
limitation or restriction under Israeli law and regulations of the Bank of
Israel or of other regulatory entities, to the granting of the Swingline Shekel
Loans by the Swingline Shekel Lender to it, and further provided that, regarding
each such other Foreign Subsidiary Borrower, its financial condition shall, in
the opinion of the Swingline Shekel Lender, support and justify the Swingline
Shekel Loans requested by it in the amounts requested by it..


"Issuing Bank" means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank or another
Lender, in which case the term "Issuing Bank" shall include any such Affiliate
or other Lender with respect to Letters of Credit issued by such Affiliate or
other Lender.


"JPMorgan" means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.


"Judgment Currency" shall have the meaning assigned to such term in Section
9.15(b).


"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
U.S. Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Adjusted Percentage of the total LC Exposure at such time.


"Lender Addition and Acknowledgement Agreement" means an agreement in
substantially the form of Exhibit D hereto, with such changes thereto as
approved by the Administrative Agent.


"Lenders" means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term "Lenders" as used herein and in any other
Loan Documents, includes without limitation the Swingline Lender and reference
to any Lender includes such Lender and its Applicable Lending Installations. As
an example, any reference to a Lender's

20

--------------------------------------------------------------------------------

Ancillary Commitments shall mean each Ancillary Commitment in the name of such
Lender or such Lender's Applicable Lending Installations.


"Letter of Credit" means any letter of credit issued pursuant to this Agreement.
    
"Leverage Ratio" means, as of the end of any Fiscal Quarter of the U.S.
Borrower, the ratio of (a) Consolidated Indebtedness at such time to (b)
Consolidated EBITDA, as calculated for the four consecutive Fiscal Quarters of
the U.S. Borrower then ending.


"LIBO Rate" means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Applicable Agent at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period by
reference to the British Bankers' Association Interest Settlement Rates for
deposits in the currency of such Borrowing (as reflected on the applicable
Rueters page), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the "LIBO Rate" shall be the average (rounded
upward, if necessary, to the next 1/16 of 1%) determined by the Applicable Agent
of the respective interest rates per annum reported to the Applicable Agent by
JPMorgan and each other Lender selected by the Applicable Agent (JPMorgan and
each such other Lender, the "Reference Lenders") as the rate at which at which
each Reference Lender offers to place deposits in the currency of such Borrowing
for such Interest Period to first-class banks in the London interbank market at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period; provided that, with respect to any Ancillary Loan, the LIBO Rate may be
any other rate set forth in the applicable Ancillary Facility Document for such
Ancillary Loan.


"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
the filing of financing statements solely with respect to, or other lien or
claim solely on, any interest in accounts or notes receivable which are sold or
otherwise transferred in a Permitted Securitization Transaction shall not be
considered a Lien and any purchase option, call or similar right of a third
party with respect to any Equity Interests of the U.S. Borrower are not
controlled by this Agreement.


"Loan Documents" means this Agreement, each Guaranty, each Collateral Document,
each Ancillary Facility Document and all other instruments, agreements or
documents executed in connection herewith at any time.


"Loan Party" means any Borrower or any Guarantor.


"Loans" means any Term Loan, Ancillary Loan, Swingline Loan or Revolving Loan.


"Local Time" means (a) with respect to a Loan or Borrowing denominated in
Dollars, Chicago time, (b) with respect to a Loan or Borrowing denominated in
any Foreign Currency (other than an Ancillary Loan or Swingline Shekel Loan),
London time, (c) with respect to a Swingline Shekel Loan, Israeli time, and (d)
with respect to an Ancillary Loan, such time as designated as the local time in
the relevant Ancillary Facility Documents.


"London Administrative Office" means the office of the Administrative Agent in
London, England designated by the Administrative Agent from time to time as the
London Administrative Office for purposes of this Agreement.

21

--------------------------------------------------------------------------------



        
"Margin Stock" means "margin stock" as defined in Regulations U and X of the
Board as from time to time in effect.


“Master Note Purchase Agreement” means the Master Note Purchase Agreement dated
as of May 29, 2008 among the U.S. Borrower and the purchasers named therein, as
supplemented by the First Supplement to Master Note Purchase Agreement, dated as
of April 30, 2010 among the U.S. Borrower and the purchasers named therein, by
the Second Supplement to Master Note Purchase Agreement, dated as of September
1, 2011 among the U.S. Borrower and the purchasers named therein and as further
amended or modified from time to time after the Effective Date.


"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the U.S.
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.


"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), and/or Swap Agreement Obligations (based on the net mark-to-market
amount) of any one or more of the U.S. Borrower and its Subsidiaries in an
aggregate principal amount exceeding the Dollar Equivalent of $50,000,000.


"Maturity Date" means November 3, 2016.


"Moody's" means Moody's Investors Service, Inc.


"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


"Non-Guarantor Subsidiaries" means all Subsidiaries other than Domestic
Subsidiaries that are Guarantors.


"Non-U.S. Lender" means a Lender that is not a U.S. Person.


"Notice of Termination" shall have the meaning assigned to such term in Section
2.21(e)(ii).


"Obligations" means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Borrowers or any of them to the Lenders, the Agents, any indemnified party or
any of them arising under the Loan Documents, in all cases whether now existing
or hereafter arising.


"Off-Balance Sheet Liability" of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called "synthetic lease" or "tax ownership operating lease" transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including without
limitation any Permitted Securitization Transaction) were structured as a
secured lending transaction rather than as a purchase or (iv) any other

22

--------------------------------------------------------------------------------

transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.


"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).


"Other Taxes" means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


"Participant" has the meaning set forth in Section 9.04.


"Participant Register" has the meaning assigned to such term in Section 9.04(c).


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


"Permitted Encumbrances" means:


(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;


(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default

23

--------------------------------------------------------------------------------

under clause (k) of Article VII;


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the U.S. Borrower or any Subsidiary; and


(g) statutory and contractual Liens in favor of landlord on real property leased
by the U.S. Borrower or any Subsidiary; provided that, such U.S. Borrower or
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.


provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;


(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;


(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
 
(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above;


(e) in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued by, or unconditionally guaranteed by, the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by any
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as such sovereign nation is a member of the Organisation
for Economic Co-operation and Development (the “OECD”), the indebtedness of such
sovereign nation is rated at least A by S&P or A2 by Moody’s or carries an
equivalent rating from a comparable foreign rating agency or such sovereign
nation is approved by the Administrative Agent for purposes of this clause (e),
or (ii) investments of the type and maturity described in clauses (b) through
(d) above of foreign obligors, which investments or obligors in the case of
clause (b) above have ratings described in such clause or equivalent ratings
from comparable foreign rating agencies, and which investments in the case of
clauses (c) and (d) are with any

24

--------------------------------------------------------------------------------

office of any commercial bank that is (A) any Agent or Affiliate thereof,
(B) organized under the laws of a member of the OECD or a state, province or
territory thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000, or (iii) approved by the Administrative Agent.


(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;


(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;


(h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;


(i) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;


(j) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency; and


(k) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (g) above.


"Permitted Securitization Transaction" means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the U.S. Borrower or any of its Subsidiaries.


"Perrigo International" means Perrigo International, Inc., a Michigan
corporation, and its successors.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
    
"Peso" means the Mexican peso, the lawful currency of the United Mexican States.


"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.



25

--------------------------------------------------------------------------------

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in
Chicago; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


“Qualified Acquisition” means any Acquisition, or the last to occur of a series
of Acquisitions consummated within a period of six consecutive months, if the
aggregate amount of Indebtedness incurred by one or more of the U.S. Borrower
and its Subsidiaries to finance the purchase price of, or other consideration
for, or assumed by one or more of them in connection with, such Acquisition is
at least $100,000,000.


"Quotation Day" means, with respect to any Eurocurrency Borrowing or Swingline
Foreign Currency Borrowing and any Interest Period, the day on which it is
market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period. If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.


"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.


"Register" has the meaning set forth in Section 9.04.


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Release Date” means any date after the Effective Date on which no Default is
continuing and either of the following events occurs: (a) Moody’s issues a
rating for the Index Debt (that has not been placed on negative watch) of Baa1
(stable or better outlook) or higher, or (b) S&P issues a rating for the Index
Debt (that has not been placed on negative watch) of BBB+ (stable or better
outlook) or higher.


“Release Period” means any period after the Effective Date commencing on the
occurrence of a Release Date and ending on a Trigger Date subsequent to such
Release Date.


"Reserve Account" shall have the meaning assigned to such term in Section
10.02(a).


"Required Lenders" means, at any time, Lenders having Revolving Commitments and
Term Loans representing more than 50% of the sum of the Aggregate Revolving
Commitment and Aggregate Term Loans at such time. If the Revolving Commitments
have terminated or expired, Required Lenders shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.
The Revolving Commitments and Term Loan of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.


"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the U.S.
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the U.S. Borrower or any option, warrant or other
right to acquire any such Equity Interests in the U.S. Borrower.



26

--------------------------------------------------------------------------------

"Revolving Commitment" means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
Section 2.08 or 9.04. The initial amount of each Lender's Revolving Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders' Revolving Commitments is
$400,000,000.


"Revolving Credit Exposure" means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender's Revolving Loans and its LC Exposure and Swingline Exposure at such
time.


"Revolving Loan" means a loan made pursuant to Section 2.01(a).


"S&P" means Standard & Poor's.


"SEC" means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.


"SEC Documents" means all reports, schedules, forms, statements and other
documents filed with the SEC by U.S. Borrower since January 1, 2011 and prior to
the date of this Agreement.


"Secured Obligations" means, collectively, (i) the Obligations, and (ii) the
Swap Agreement Obligations.


"Securitization Entity" means a wholly-owned Subsidiary of the U.S. Borrower
that engages in no activities other than Permitted Securitization Transactions
and any necessary related activities and owns no assets other than as required
for Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the U.S. Borrower or any
Subsidiary of the U.S. Borrower or is recourse to or obligates the U.S. Borrower
or any Subsidiary of the U.S. Borrower in any way, other than pursuant to
customary representations, warranties, covenants, indemnities, performance
guaranties and other obligations entered into in connection with a Permitted
Securitization Transaction.


"Senior Notes" means U.S. Borrower's 4.91% $115,000,000 Senior Notes, Series
2010-A, 5.45% $150,000,000 Senior Notes, Series 2010-B, 5.55% $150,000,000
Senior Notes, Series 2010-C, 5.97% $75,000,000 Senior Notes, Series 2008-A,
6.37% $125,000,000 Senior Notes, Series 2008-B and its 4.27% $75,000,000 Senior
Notes, Series 2011-A, 4.52% $175,000,000 Senior Notes, Series 2011-B, to be
issued on December 15, 2011 and its 4.67% $100,000,000 Senior Notes, Series
2011-C, as issued under the Master Note Purchase Agreement.


"Shekel" means the new Israeli shekel, the lawful currency of the State of
Israel.         


"Significant Subsidiary" means any one or more Subsidiaries which, if considered
in the aggregate as a single Subsidiary would be a "significant subsidiary" as
defined in Rule 1-02 of Regulation S-X under the Securities Exchange Act of 1934
, as amended.


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the

27

--------------------------------------------------------------------------------

maximum reserve percentage (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


"Sterling" or "£" means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.


"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


"Subsidiary" means any subsidiary of the U.S. Borrower.


"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or the
Subsidiaries shall be a Swap Agreement.


"Swap Agreement Obligations" means any and all obligations of the U.S. Borrower
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) owing to any
Lender or any of its Affiliates under any and all Swap Agreements.


"Swingline Dollar Loan" means a Swingline Loan denominated in Dollars.


"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Adjusted Percentage of the total Swingline
Exposure at such time.


"Swingline Foreign Currency Loan" means a Swingline Loan denominated in a
Foreign Currency.


"Swingline Lender" means each of JPMorgan, in its capacity as lender of
Swingline Loans hereunder, and the Swingline Shekel Lender, and their respective
successors in such capacity. Each Swingline Lender may, in its discretion,
arrange for one or more Swingline Loans to be made by

28

--------------------------------------------------------------------------------

Affiliates of such Swingline Lender, in which case the term "Swingline Lender"
shall include any such Affiliate with respect to Swingline Loans made by such
Affiliate. References herein to the Swingline Lender shall be deemed references
to the Swingline Lender that made the relevant Swingline Loan.


"Swingline Loan" means a Loan made pursuant to Section 2.04.


"Swingline Shekel Lender" means such Lender approved at any time and from time
to time by the U.S. Borrower and the Administrative Agent, and which Lender
agrees to be the Swingline Shekel Lender pursuant to a written agreement among
the U.S. Borrower, the Administrative Agent and such Lender, or any of such
Lender’s Affiliates designated as the Swingline Shekel Lender hereunder by such
Lender in writing to the Administrative Agent, in its capacity as the Swingline
Lender of Swingline Shekel Loans.


"Swingline Shekel Loan" means a Swingline Loan denominated in Shekels or a
Swingline Loan otherwise made to an Israeli Borrower.


"Syndication Agents" means Bank of America, N.A. and Morgan Stanley Senior
Funding, Inc., each in its capacity as a syndication agent for the Lenders
hereunder.


"Taxes" means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
        
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan, as such commitment may be reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender's Term Loan Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Loan Commitment, as applicable. The
initial aggregate amount of the Lenders' Term Loan Commitments is $400,000,000.


“Term Loans” means the term loans extended by the Lenders to the Borrower
pursuant to Section 2.01(b) hereof. Notwithstanding anything herein to the
contrary, the Term Loans will consist of a $250,000,000 tranche (“Term Loan A”)
and a $150,000,000 tranche (“Term Loan B”), which will have separate Interest
Election Requests in accordance with Section 2.07 and separate annual principal
installment payments as described in Section 2.09.
        
"Transactions" means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the use
of the proceeds thereof and the issuance of Letters of Credit hereunder and all
transactions related thereto.


“Trigger Date” means any date after any Release Date on which any of the
following events shall have occurred: (a) Moody’s has issued a rating for the
Index Debt of Baa3 or lower or Moody’s has ceased to issue a rating for the
Index Debt or (b) S&P has issued a rating for the Index Debt of BBB- or lower or
S&P has ceased to issue a rating for the Index Debt.


"2008 Term Loan Agreement" means the Term Loan Agreement dated as of April 22,
2008 among the U.S. Borrower, the Lenders party thereto and JPMorgan, as
administrative agent, as it may from time to time be amended or otherwise
modified, and any successor to or replacement of such agreement or the credit
facilities evidenced thereby, as each such successor or replacement may from
time to time be amended or otherwise modified, in each case, to the extent not
prohibited hereby.

29

--------------------------------------------------------------------------------



"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.
        
"U.S. Borrower" means Perrigo Company, a Michigan corporation, and its
successors.
    
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).
    
"Wholly-Owned Subsidiary" means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.


"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent.


SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type (e.g., a
"Eurocurrency Revolving Loan"). Borrowings also may be classified and referred
to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurocurrency
Borrowing") or by Class and Type (e.g., a "Eurocurrency Revolving Borrowing").


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the U.S. Borrower notifies the Administrative Agent that the U.S.
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such

30

--------------------------------------------------------------------------------

provision (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. For purposes of calculating the
Leverage Ratio (as used in Section 6.10 and in determining the Applicable
Margin), the Interest Coverage Ratio, Consolidated Total Assets and Consolidated
Total Tangible Assets, any Acquisition or any sale or other disposition outside
the ordinary course of business by the U.S. Borrower or any of the Subsidiaries
of any asset or group of related assets in one or a series of related
transactions, the net proceeds from which exceed $10,000,000, including the
incurrence of any Indebtedness and any related financing or other transactions
in connection with any of the foregoing, occurring during the period for which
such ratios are calculated shall be deemed to have occurred on the first day of
the relevant period for which such ratios were calculated on a pro forma basis
acceptable to the Administrative Agent.


SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).


(b) For purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09 or
under Article VII, all amounts incurred, outstanding or proposed to be incurred
or outstanding in currencies other than Dollars shall be translated into Dollars
at the currency exchange rates in effect on the date of such determination;
provided that no Default shall arise as a result of any limitation set forth in
Dollars in Section 6.01 or 6.02 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness or Liens were initially consummated in reliance on the exceptions
under such Sections. For purposes of any determination under Section 6.04 or
6.09, the amount of each investment, asset disposition or other applicable
transaction denominated in a currency other than Dollars shall be translated
into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Borrowers.


SECTION 1.06. Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Effective Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Effective Date

31

--------------------------------------------------------------------------------

shall, immediately upon such adoption, be replaced by references to such minimum
amounts (or integral multiples thereof) as shall be specified herein with
respect to Borrowings denominated in Euros.


(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro or any other Foreign Currency.




ARTICLE II


The Credits


SECTION 2.01. Commitments. (a) Revolving Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans
denominated in Dollars and Foreign Currencies to the U.S. Borrower and to
Foreign Subsidiary Borrowers (other than any Foreign Subsidiary Borrower for
which an Ancillary Commitment has been established under Section 2.21) from time
to time during the Availability Period in an aggregate principal amount that
will not result in any of the following:


(i) such Lender's Revolving Credit Exposure exceeding (A) such Lender's
Revolving Commitment minus (B) such Lender's Ancillary Commitments;


(ii) (A) the Aggregate Revolving Credit Exposure exceeding (B) the Aggregate
Revolving Commitments minus the Aggregate Ancillary Commitments;


(iii) the Dollar Equivalent of the aggregate amount of all Revolving Loans and
Swingline Loans denominated in Foreign Currencies exceeding $100,000,000.


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.


(b)    Term Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Term Loan in Dollars to the U.S. Borrower
on the Closing Date in an aggregate principal amount equal to such Lender's Term
Loan Commitment.


SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan and Term Loan shall
be made as part of a Borrowing consisting of Loans of the same Type made by the
Lenders, ratably in accordance with their respective Applicable Adjusted
Percentages in the case of Revolving Loans and ratably in accordance with their
respective Term Loan Commitments in the case of Term Loans, on the date such
Loans are made hereunder (or, in the case of Swingline Loans, in accordance with
Section 2.04). Each Ancillary Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the applicable Ancillary Lenders
with an Ancillary Commitment for such Ancillary Loan ratably in accordance with
such Ancillary Commitments on the date of such Ancillary Loans and otherwise in
accordance with the applicable Ancillary Facility Document. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and the
Ancillary Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.


(b) Subject to Section 2.13, (i) each Revolving Borrowing denominated in Dollars
and each Term

32

--------------------------------------------------------------------------------

Loan shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith and (ii) each Revolving
Borrowing denominated in a Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Swingline Borrowing shall bear interest at such rate
agreed to between the U.S. Borrower and the Swingline Lender. Each Ancillary
Borrowing shall bear interest at such rate agreed to between the applicable
Borrower and the applicable Ancillary Lender.


(c) Each Borrowing shall be in an aggregate amount that is an integral multiple
of the applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum, provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e). Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.


(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan or provide any Ancillary
Facility or Ancillary Loan by causing any domestic or foreign office, branch or
Affiliate of such Lender (an "Applicable Lending Installation") to make such
Loan that has been designated by such Lender to the Administrative Agent. All
terms of this Agreement shall apply to any such Applicable Lending Installation
of such Lender and the Loans and any Notes issued hereunder or Ancillary
Facility Documents executed in connection herewith shall be deemed held by each
Lender for the benefit of any such Applicable Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the U.S. Borrower,
designate replacement or additional Applicable Lending Installations through
which Loans will be made by it and for whose account Loan payments are to be
made. Each Lender will promptly notify the U.S. Borrower and the Administrative
Agent of any event of which it has actual knowledge occurring after the date
hereof which will entitle such Lender to compensation pursuant to this Section
2.14 and will designate a different Applicable Lending Installation if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender or contrary to its policies.


SECTION 2.03. Requests for Revolving or Term Loan Borrowings. To request a
Revolving Borrowing or a Term Loan Borrowing, the applicable Borrower shall
notify the Applicable Agent of such request by telephone (other than any request
for Loans denominated in any Foreign Currency, which requests shall be in
writing unless otherwise agreed to by the Applicable Agent) (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 2:00 p.m., Chicago time, one Business Day before the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and if given by telephone shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Borrowing Request in a
form approved by the Applicable Agent and signed by the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i) the Borrower requesting such Borrowing;

33

--------------------------------------------------------------------------------



(ii) in the case of a Revolving Borrowing requested by a Foreign Subsidiary
Borrower, the currency (which may be Dollars or a Foreign Currency) in which
such Borrowing is to be denominated;


(iii) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency);


(iv) the date of such Borrowing, which shall be a Business Day;


(v) in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;


(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term "Interest Period"; and


(vii) the location and number of the applicable Borrower's account to which
funds are to be disbursed.


If no election as to the Type of Revolving Borrowing or Term Loan Borrowing is
specified, then the requested Revolving Borrowing or Term Loan Borrowing shall
be an ABR Borrowing, unless such Revolving Borrowing is denominated in a Foreign
Currency, in which case such Revolving Borrowing shall be a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month's duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing. Requests for
Ancillary Loans shall be made in accordance with the applicable Ancillary
Facility Document. Notwithstanding anything herein to the contrary, $250,000,000
of the Term Loans made on the Closing Date shall be a Eurocurrency Borrowing
with a one month Interest Period and the remaining $150,000,000 of the Term
Loans made on the Closing Date shall be a Eurocurrency Borrowing with a five day
Interest Period.


SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, a Swingline Lender may make Swingline Loans to any Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the Dollar Equivalent of the
aggregate principal amount of outstanding Swingline Loans, other than Swingline
Shekel Loans, exceeding $50,000,000, (ii) the Dollar Equivalent of the aggregate
principal amount of outstanding Swingline Shekel Loans exceeding $15,000,000,
(iii) the (A) Aggregate Revolving Credit Exposure exceeding (B) the Aggregate
Revolving Commitments minus the Aggregate Ancillary Commitments or (iv) the
Aggregate Total Revolving Exposure exceeding the Aggregate Revolving
Commitments. Notwithstanding the foregoing, the Swingline Shekel Lender may only
make Swingline Shekel Loans and shall not make any other Swingline Loans, and
any other Swingline Lender may not make Swingline Shekel Loans. Within the
foregoing limits and subject to the terms and conditions set forth herein (or as
otherwise agreed to among the U.S. Borrower, the Administrative Agent and the
Swingline Shekel Lender), such Borrowers may borrow, prepay and reborrow
Swingline Loans.


(b) To request a Swingline Borrowing:


(i) in the case of a Swingline Loan denominated in Dollars to the U.S. Borrower,
the

34

--------------------------------------------------------------------------------

applicable Borrower shall notify the Applicable Agent of such request by
telephone (confirmed in a writing acceptable to the Applicable Agent if
requested by the Applicable Agent), not later than 2:00 p.m. (or such other time
agreed to by the U. S. Borrower and the applicable Swingline Lender), Chicago
time, on the day of such proposed Swingline Loan,


(ii) in the case of a Swingline Shekel Loan, the Israeli Borrower shall notify
the Swingline Shekel Lender directly in accordance with the standard borrowing
procedures and written terms and conditions signed by the Israeli Borrower in
favor the Swingline Shekel Lender prior to the date hereof by 2:00 p.m. (or such
other time agreed to by the Israeli Borrower and the Swingline Shekel Lender),
Local Time, on the day of a proposed Swingline Shekel Loan, and


(iii) in the case of any other Swingline Loan, the applicable Borrower shall
notify the Applicable Agent of such request in a writing acceptable to the
Applicable Agent (or by telephone confirmed in writing if permitted by the
Applicable Agent), not later than 10:00 a.m. (or such other time agreed to by
the applicable Borrower and such Swingline Lender), Local time, on the day of
such proposed Swingline Loan.
 
Each such notice shall be irrevocable and shall specify (A) the requested date
(which shall be a Business Day), (B) whether such Swingline Loan is to be
denominated in Dollars or a Foreign Currency, (C) the amount of the requested
Swingline Borrowing, and (D) in the case of a Swingline Borrowing denominated in
a Foreign Currency, the Interest Period requested to be applicable thereto,
which shall be a period contemplated by clause (b) of the definition of the term
"Interest Period". The Applicable Agent shall promptly advise JPMorgan or the
Affiliate designated by JPMorgan for such Swingline Borrowing of any such notice
received. The applicable Swingline Lender and the applicable Borrower shall
agree upon the interest rate applicable to such Swingline Loan, provided that if
such agreement cannot be reached prior to 2:00 p.m., Chicago time, on the day of
a proposed Swingline Loan in the case of Swingline Loans denominated in Dollars
to the U.S. Borrower, prior to 2:00 p.m., Local Time, on the day of a proposed
Swingline Shekel Loan (or such other time agreed to between the Israeli Borrower
and the Swingline Shekel Lender) and prior to 10:00 a.m., Local Time, on the day
of any other proposed Swingline Loan, or, in each of the foregoing cases, such
other time agreed to by the applicable Swingline Lender and applicable Borrower,
then such Swingline Loan shall not be made. In addition to any other
requirements for obtaining a Swingline Loan, the applicable Borrower shall
comply with all applicable legal and regulatory requirements.


Any funding of a Swingline Loan by a Swingline Lender shall be made on the
proposed date thereof by 3:00 p.m., Local Time, to the account of the Applicable
Agent or, in case of a Swingline Shekel Loan, to the account of the Swingline
Shekel Lender by 3:00 p.m. (or such other time agreed to by the Israeli Borrower
and the Swingline Shekel Lender), Local Time. The Applicable Agent will make
such Swingline Loan available to the applicable Borrower by promptly crediting
the amounts so received, in like funds, to the account of the applicable
Borrower with the Applicable Agent (or, in the case of a Swingline Borrowing
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the applicable Issuing Bank); provided that, in the
case of a Swingline Shekel Loan, the Swingline Shekel Lender will make such
Swingline Loan available to the applicable Israeli Borrower by promptly
crediting the amounts so received, in like funds, to the account of the
applicable Israeli Borrower with the Swingline Shekel Lender or pursuant to such
other procedures agreed to between the Israeli Borrower and the Swingline Shekel
Lender. The Administrative Agent shall determine the procedures to be followed
by the Swingline Lenders to ensure that the Dollar Equivalent of the aggregate
principal amount of the Swingline Loans does not exceed the amount permitted by
Section 2.04(a) at the time any Swingline Loan is made and to ensure that the
amount of Advances made does not

35

--------------------------------------------------------------------------------

exceed the amounts permitted by Section 2.01(a), and each Swingline Lender and
the other parties hereto agrees to abide by such procedures. Without limiting
such procedures, for purposes of determining the amount of any Borrowing that is
permitted to be made under Section 2.01(a) or 2.04(a), the Administrative Agent
may at any time assume that the Dollar Equivalent of the aggregate amount of
Swingline Shekel Loans is equal to $15,000,000 unless the request for such
Borrowing delivered to the Administrative Agent specifies the Dollar Equivalent
of the aggregate amount of Swingline Shekel Loans on the day of such request and
on the day such Borrowing is to be made, and the Administrative Agent shall be
entitled to rely thereon in determining the permissible amount of such
Borrowing. If the Swingline Loans at any time exceed any of the amounts
permitted by Section 2.01(a) or 2.04(a), the relevant Borrower or Borrowers
shall promptly prepay the relevant Swingline Loans by the amount of such excess.


(c) Each Swingline Lender may by written notice given to the Applicable Agent
not later than 1:00 p.m., Chicago time (or 11:00 a.m. London time in the case of
any Swingline Loan denominated in any Foreign Currency or made to any Foreign
Subsidiary Borrower), on any Business Day require the Lenders to acquire
participations on or within two Business Days after such Business Day in all or
a portion of the outstanding Swingline Loans, provided that the Swingline Shekel
Lender may do so only upon and during the continuance of an Event of Default or
as otherwise agreed to among the U.S. Borrower, the Administrative Agent and the
Swingline Shekel Lender. Such notice shall specify the aggregate amount of such
Swingline Loans in which the Lenders will participate, and such Swingline Loans,
if denominated in Foreign Currency, shall be converted to Dollars and shall bear
interest at the Alternate Base Rate. Promptly upon receipt of such notice, the
Applicable Agent will give notice thereof to each Lender, specifying in such
notice such Lender's Applicable Adjusted Percentage of such Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Applicable Agent, for the account of the
applicable Swingline Lender, such Lender's Applicable Adjusted Percentage of
such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Applicable Agent
shall promptly pay to the applicable Swingline Lender the amounts so received by
it from the Lenders. The Applicable Agent shall notify the applicable Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph
(c), and thereafter payments in respect of such Swingline Loan shall be made to
the Applicable Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Applicable Agent; any such amounts received by the
Applicable Agent shall be promptly remitted by the Applicable Agent to the
Lenders that shall have made their payments pursuant to this paragraph and to
such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Applicable Agent, as applicable, if and to the extent such payment is required
to be refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof and the applicable
Borrower shall reimburse each Lender for any amounts that may be due under
Section 2.14, 2.16. 2.20 or any other term of this Agreement.



36

--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the U.S. Borrower may request the issuance of
Letters of Credit denominated in Dollars for its own account or the account of a
Subsidiary acceptable to the Issuing Bank, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the U.S.
Borrower to, or entered into by the U.S. Borrower and a Subsidiary with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. On the Closing Date, each Existing Letter of Credit
shall, without any further action by any party, be deemed to have been issued as
a Letter of Credit hereunder on the Closing Date and shall for all purposes
hereof be treated as a Letter of Credit under this Agreement.


(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the U.S. Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the account party thereof (which shall
be the U.S. Borrower or a Subsidiary, and if a Subsidiary then the U.S. Borrower
and such Subsidiary shall be jointly and severally liable with respect to all
Obligations relating to such Letter of Credit), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the U.S. Borrower (and the applicable Subsidiary if such Letter of Credit is to
be issued for the account of a Subsidiary) also shall submit a letter of credit
application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the U.S. Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $50,000,000, (ii) the (A) Aggregate
Revolving Credit Exposure shall not exceed (B) the Aggregate Revolving
Commitments minus the Aggregate Ancillary Commitments and (iii) the sum of the
Aggregate Total Revolving Exposure shall not exceed the Aggregate Revolving
Commitments.


(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit may
provide for additional one year renewals thereof subject to the approval of the
Administrative Agent prior to the time of such renewal) and (ii) the date that
is five Business Days prior to the Maturity Date.


(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender's Applicable Adjusted
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the U.S. Borrower

37

--------------------------------------------------------------------------------

on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the U.S. Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the U.S. Borrower and any applicable Subsidiary (if such
Letter of Credit was issued for the account of a Subsidiary) shall jointly and
severally reimburse such LC Disbursement by paying to the Administrative Agent
an amount equal to such LC Disbursement not later than 12:00 noon, Local Time,
on the date that such LC Disbursement is made, if the U.S. Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m. Local Time, on such
date, or, if such notice has not been received by the U.S. Borrower prior to
such time on such date, then not later than 12:00 noon, Local Time, on (i) the
Business Day that the U.S. Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the
Business Day immediately following the day that the U.S. Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the U.S. Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the U.S. Borrower's and any applicable
Subsidiary's obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the U.S. Borrower
and any applicable Subsidiary fail to make such payment when due, such amount,
if denominated in Foreign Currency shall be converted to Dollars and shall bear
interest at the Alternate Base Rate and the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
U.S. Borrower and any applicable Subsidiary in respect thereof and such Lender's
Applicable Adjusted Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Adjusted Percentage of the payment then due from the U.S. Borrower and any
applicable Subsidiary, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the U.S. Borrower or any applicable Subsidiary pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the U.S. Borrower and any
applicable Subsidiary of their obligation to reimburse such LC Disbursement.


(f) Obligations Absolute. The U.S. Borrower's and any applicable Subsidiary's
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of

38

--------------------------------------------------------------------------------

such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower's or any applicable
Subsidiary's obligations hereunder. Neither the Administrative Agent, the
Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the U.S. Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
U.S. Borrower and any applicable Subsidiary to the extent permitted by
applicable law) suffered by the U.S. Borrower and any applicable Subsidiary that
are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the U.S. Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the U.S. Borrower and any applicable Subsidiary of
their obligation to reimburse the Issuing Bank and the Lenders with respect to
any such LC Disbursement.


(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the U.S. Borrower or the applicable Subsidiary shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the U.S. Borrower and or the
applicable Subsidiary reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; provided that, if the U.S. Borrower or
any applicable Subsidiary fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(e) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.


(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the U.S. Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From

39

--------------------------------------------------------------------------------

and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term "Issuing Bank" shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the U.S. Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the U.S. Borrower and any applicable Subsidiary (with respect to any
Letters of Credit issued for its account only, jointly and severally with the
Borrower) shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the U.S. Borrower or any applicable
Subsidiary with respect to any Letters of Credit issued for its account
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the U.S. Borrower and any applicable Subsidiary under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
U.S. Borrower's and any applicable Subsidiary's risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the U.S. Borrower
and any applicable Subsidiary for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the U.S. Borrower under
this Agreement. If the U.S. Borrower and any applicable Subsidiary is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the U.S. Borrower or applicable Subsidiary within three
Business Days after all Events of Default have been cured or waived.


(k) Additional Issuing Banks. From time to time, the Administrative Agent may
designate other Lenders (in addition to JPMorgan) that agree (in their sole
discretion) to act in such capacity and are satisfactory to the Administrative
Agent and the U.S. Borrower as Issuing Banks. Each such additional Issuing Bank
shall execute such agreements requested by the Administrative Agent and shall
thereafter be an Issuing Bank hereunder for all purposes, provided that any such
additional Issuing Bank shall only issue such Letters of Credit as approved by
the Administrative Agent.


(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each Fiscal
Quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
Fiscal Quarter, as

40

--------------------------------------------------------------------------------

applicable, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
        
SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in Section
2.04. The Applicable Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the applicable Borrower maintained with the Applicable Agent (i) in
such location determined by the Administrative Agent, in the case of Loans
denominated in Dollars, or (ii) in London, in the case of Loans denominated in a
Foreign Currency and designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a LC Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.


(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender's share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Applicable
Agent, at (i) in the case of such Lender, (x) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of a
Borrowing denominated in Dollars) or (y) the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in a Foreign Currency) or (ii) in the case of the
applicable Borrower, the interest rate applicable to ABR Loans (in the case of a
Borrowing denominated in Dollars) or the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in a Foreign Currency). If such Lender pays such amount to
the Applicable Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.


SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars, or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Foreign

41

--------------------------------------------------------------------------------

Currency Borrowings or Swingline Dollar Borrowings, which may not be converted
or continued. Notwithstanding anything herein to the contrary, the applicable
Borrower may make separate Interest Election Requests for the Term Loan A and
the Term Loan B.


(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Agent of such election by telephone (other than any
election with respect to Loans denominated in any Foreign Currency, which
election shall be in writing unless otherwise agreed to by the Applicable Agent)
by the time that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Borrowing of the Type and denominated in the
Foreign Currency resulting from such election to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable and
if given by telephone shall be confirmed promptly by hand delivery or telecopy
to the Applicable Agent of a written Interest Election Request in a form
approved by the Applicable Agent and signed by the applicable Borrower.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency; and


(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term "Interest
Period".


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month's duration.


(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender to which such Interest Election Request relates
of the details thereof and of such Lender's portion of each resulting Borrowing.


(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month's duration commencing on the last
day of such Interest Period). Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the applicable Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing may

42

--------------------------------------------------------------------------------

be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month's
duration.
        
SECTION 2.08. Termination and Reduction/Increases of Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date and the Term Loan Commitments shall terminate at 5:00 p.m., Chicago time,
on the Closing Date.


(b)  The U.S. Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $10,000,000
and not less than $10,000,000 and (ii) the U.S. Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the Aggregate
Total Revolving Exposure would exceed the Aggregate Revolving Commitments.


(c) The U.S. Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
U.S. Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the U.S.
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the U.S.
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.


(d)    Subject to the conditions set forth below, the U.S. Borrower may, upon at
least ten (10) days (or such other period of time agreed to between the
Administrative Agent and the U.S. Borrower) prior written notice to the
Administrative Agent, increase the Aggregate Revolving Commitments from time to
time, either by designating a lender not theretofore a Lender to become a Lender
(such designation to be effective only with the prior written consent of the
Administrative Agent which shall not be unreasonably withheld) or by agreeing
with an existing Lender that such Lender's Revolving Commitment shall be
increased (thus increasing the Aggregate Revolving Commitments); provided that:


(i)    no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;


(ii)    the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;


(iii)    the amount of each such increase in the Aggregate Revolving Commitments
shall

43

--------------------------------------------------------------------------------

not be less than $10,000,000 (or such other minimum amount agreed to between the
Administrative Agent and the U.S. Borrower), and shall not cause the sum of (x)
the aggregate increases in the Revolving Commitments under this Section 2.08(e)
plus (y) the outstanding amount of all New Term Loans made under Section 2.08(f)
to exceed $350,000,000;


(iv)    the Borrowers and any applicable Lender or lender not theretofore a
Lender, shall execute and deliver to the Administrative Agent, a Lender Addition
and Acknowledgement Agreement, in form and substance satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent and each
Borrower;


(v)    no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;


(vi)    the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the U.S. Borrower shall have
complied with such other conditions in connection with such increase as may be
required by the Administrative Agent;


(vii)    the interest rates paid with respect to the increased Revolving Loan
Commitment shall be identical to those payable with respect to the existing
Revolving Loan Commitment;


(viii)    the Administrative Agent shall have received such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request;


(ix)    all actions shall have been completed, and time periods expired, as
reasonably determined by the Administrative Agent, to increase the “Permitted
Limit” with respect to this Agreement under and as defined in the Intercreditor
Agreement to an amount equal to or greater than the sum of the Aggregate
Revolving Commitments, the Aggregate Term Loans and all New Term Loans after
giving effect to any increase in the Revolving Commitments hereunder; and


(x)    a new Lender may not be the Borrower or any Affiliate or Subsidiary of
the Borrower.


Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Administrative Agent shall, if such Lender Addition and
Acknowledgement Agreement has been completed and the other conditions described
in this Section 2.08 have been satisfied: (x) accept such Lender Addition and
Acknowledgement Agreement; (y) record the information contained therein in the
Register; and (z) give prompt notice thereof to the Lenders and the U.S.
Borrower and deliver to the Lenders a schedule reflecting the new Commitments.
The Lenders (new or existing) shall accept an assignment from the existing
Lenders, and the existing Lenders shall make an assignment to the new or
existing Lender accepting a new or increased Commitment, of a direct or
participation interest in each then outstanding Loans and Letter of Credit such
that, after giving effect thereto, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and facility and
letter of credit fees. The

44

--------------------------------------------------------------------------------

Borrowers shall make any payments under Section 2.15 resulting from such
assignments.


(e)    Subject to the conditions set forth below, the U.S. Borrower may, upon at
least ten (10) days (or such other period of time agreed to between the
Administrative Agent and the U.S. Borrower) prior written notice to the
Administrative Agent, request a new credit facility which is a term loan (a “New
Term Loan”); provided that:


(i)    no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;


(ii)    the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;


(iii)    the amount of each such New Term Loan shall not be less than
$10,000,000 (or such other minimum amount agreed to between the Administrative
Agent and the U.S. Borrower), and shall not cause the sum of (x) the aggregate
increases in the Revolving Commitments under Section 2.08(e) plus (y) the
outstanding amount of any such New Term Loan (and any other New Term Loans made
under this Section 2.08(f)) to exceed $350,000,000;


(iv)    the U.S. Borrower and any applicable Lender or lender not theretofore a
Lender, shall execute and deliver to the Administrative Agent, a Lender Addition
and Acknowledgement Agreement, in form and substance satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent and the U.S.
Borrower;


(v)    no existing Lender shall be obligated in any way to make any New Term
Loan unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;


(vi)    the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the U.S. Borrower shall have
complied with such other conditions in connection with such increase as may be
required by the Administrative Agent;


(vii)    the Administrative Agent shall have received such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request;


(viii) the interest rates and fees and amortization applicable to the New Term
Loan shall be determined by the U.S. Borrower and the lenders thereunder;


(ix) the New Term Loans shall constitute “Loans” for all purposes of the Loan
Documents;


(x) this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Borrowers and the Administrative Agent to reflect
any technical changes necessary to give effect to such New Term Loan in
accordance with its terms as set forth herein, which may include the addition of
such New Term Loan as a separate facility;



45

--------------------------------------------------------------------------------

(xi) such New Term Loan is on the same terms and conditions as those set forth
in this Agreement, except as set forth in (viii) above or to the extent
reasonably satisfactory to the Administrative Agent;


(xii) all actions shall have been completed, and time periods expired, as
reasonably determined by the Administrative Agent, to increase the “Permitted
Limit” with respect to this Agreement under and as defined in the Intercreditor
Agreement to an amount equal to or greater than the sum of the Aggregate
Revolving Commitments, the Aggregate Term Loans and all New Term Loans after
giving effect to any New Term Loans hereunder; and


(xiii) a new Lender may not be the U.S. Borrower or any Affiliate or Subsidiary
of the U.S. Borrower.


(f)    This provisions of Sections 2.08(d) and (e) shall supersede any
provisions in Section 2.17 or 9.02 to the contrary (including, for the avoidance
of doubt, provisions thereof relating to amendments to Section 9.02, Section
2.10, Section 2.17, and the definition of “Required Lenders”).


SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The U.S. Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the date 30 days
after such Swingline Loan is made or such other date agreed to between the U.S.
Borrower and the Swingline Lender. Each Foreign Subsidiary Borrower hereby
unconditionally promises to pay (x) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan and
Ancillary Loan to such Foreign Subsidiary Borrower on the Maturity Date and (y)
to the applicable Swingline Lender the then unpaid principal amount of each
Swingline Loan owing by it on the earlier of the Maturity Date and the date
agreed to between the such Foreign Subsidiary Borrower and such Swingline
Lender. The U.S. Borrowers shall pay the principal amount of the Term Loans in
annual principal installments, each in the aggregate amount of $40,000,000, and
with $25,000,000 of such $40,000,000 principal installment allocated to the Term
Loan A and payable on each one year anniversary of the Closing Date and with the
remaining $15,000,000 of such $40,000,000 principal installment allocated to
Term Loan B and payable on each date five days after each one year anniversary
of the Closing Date, and shall pay the remaining principal balance of the Term
Loans on the Maturity Date.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c) Each Applicable Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) any amount received by such Applicable Agent
hereunder for the account of the Lenders and each Lender's share thereof.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or an
Applicable Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of any Borrower to repay the Loans in accordance
with the terms of this Agreement.

46

--------------------------------------------------------------------------------



(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit E hereto or such other form approved by the Applicable Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).


SECTION 2.10. Prepayment of Loans. (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section. For
purposes of clarification and notwithstanding anything herein to the contrary,
Borrowers may prepay the Term Loan A and the Term Loan B at different times.
Borrowers are not required to prepay the Term Loan A and the Term Loan B at the
same time. Any prepayments of Term Loan A or Term Loan B shall be applied to
principal installments thereon in the inverse order of maturity.


(b) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy, provided that any notice with respect to Loans
denominated in any Foreign Currency shall be in writing unless otherwise agreed
to by the Applicable Agent) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Shekel Loan, not later than 11:00 a.m. (or such later
time agreed to by the Israeli Borrower and the Swingline Shekel Lender), Local
time, and in the case of prepayment of any other Swingline Loan, not later than
11:00 a.m., Local time, on the date of prepayment, or such other time agreed to
by the applicable Borrower and Swingline Lender, or (iv) in the case of
prepayment of an Ancillary Loan, as specified in the applicable Ancillary
Facility Document. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.


(c) In the event and on such occasion that (i) (A) the sum of (1) the Aggregate
Revolving Credit Exposure and (2) the Aggregate Ancillary Commitments exceeds
(B) (x) 105% of the Aggregate Revolving Commitments solely as a result of
currency fluctuations or (y) the Aggregate Revolving Commitments (other than as
a result of currency fluctuations), the Borrowers shall prepay Aggregate
Revolving Credit Exposure owing by such Borrowers, or reduce Aggregate Ancillary
Commitments, in an aggregate amount equal to the amount by which (A) the sum of
(1) the Aggregate Revolving Credit Exposure and (2) the Aggregate Ancillary
Commitments exceeds the Aggregate Revolving Commitments.



47

--------------------------------------------------------------------------------

SECTION 2.11. Fees. (a)  The U.S. Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Margin on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the Closing Date
to but excluding the date on which such Revolving Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure or
Ancillary Facility Exposure after its Revolving Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender's
Revolving Credit Exposure and Ancillary Facility Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure or Ancillary Facility
Exposure. Accrued facility fees shall be payable in arrears on the 15th day of
the month immediately following the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(b) The U.S. Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender's Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate or rates per annum separately agreed upon between the U.S. Borrower
and the Issuing Bank on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the 15th day of the month immediately following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)  The U.S. Borrower agrees to pay to the Administrative Agent and to the
Syndication Agents, for their own account, fees payable in the amounts and at
the times separately agreed upon between the U.S. Borrower and the
Administrative Agent and between the U.S. Borrower and the Syndication Agents.


(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.

48

--------------------------------------------------------------------------------



(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.


(c) Each Swingline Loan shall bear interest as determined in Section 2.04.


(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due (after the expiration of any applicable grace or cure period), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.


(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.


(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days, (ii) interest on Borrowings denominated in
any other Foreign Currency for which it is required by applicable law or
customary to compute interest on the basis of a year of 365 days or, if required
by applicable law or customary, 366 days in a leap year, shall be computed on
such basis, and (iii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:


(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(b) the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;


then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a

49

--------------------------------------------------------------------------------

Eurocurrency Borrowing denominated in such currency shall be ineffective and
such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto (A) if such Borrowing is denominated in
Dollars, an ABR Borrowing or (B) if such Borrowing is denominated in a Foreign
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent determines adequately reflects the costs to the Lenders of making or
maintaining such Borrowing, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars) or shall be
made as a Borrowing bearing interest at such rate as the Administrative Agent
determines adequately reflects the costs to the Lenders of making or maintaining
such Borrowing.


SECTION 2.14. Increased Costs. (a)  If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;


(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or any Advance made by such Lender or
any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the applicable Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.


(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender's or
the Issuing Bank's holding company for any such reduction suffered.


(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the U.S. Borrower and shall be conclusive absent

50

--------------------------------------------------------------------------------

manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.


(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the U.S. Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the U.S. Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the U.S. Borrower pursuant to Section 2.18,
then, in any such event, the applicable Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


SECTION 2.16. (a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.


(b) Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.



51

--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.


(f) Status of Lenders.


(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the U.S. Borrower and the Administrative Agent, at the time or
times reasonably requested by the U.S. Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
U.S. Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the U.S. Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by law or reasonably requested by the U.S.
Borrower or the Administrative Agent as will enable the U.S. Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A) through (E) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the U.S. Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.16(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the U.S. Borrower and the Administrative Agent in writing of such expiration,

52

--------------------------------------------------------------------------------

obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.


(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:


(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;


(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F (a "U.S. Tax
Certificate") to the effect that such Lender is not (a) a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent shareholder" of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or


(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or

53

--------------------------------------------------------------------------------

times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.16(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


(h) Survival. Each party's obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.


(i) Issuing Bank. For purposes of Section 2.16(e) and (f), the term "Lender"
includes any Issuing Bank.


SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Unless otherwise specified, each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.14, 2.15, 2.16 or 2.20,
or otherwise) prior to 1:00 p.m., Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account designated to the U.S. Borrower by
each Applicable Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16, 2.20 and 9.05 shall be made
directly to the persons entitled thereto. The Applicable Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments

54

--------------------------------------------------------------------------------

hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated or (iii) any other amount
due hereunder or under another Loan Document (other than an Ancillary Facility
Document) shall be made in Dollars. Any payment required to be made by an
Applicable Agent hereunder shall be deemed to have been made by the time
required if such Applicable Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such
Applicable Agent to make such payment.


(b) If at any time insufficient funds are received by and available to the
Applicable Agent from any Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Ancillary Loans, Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Ancillary Loans, Revolving
Loans, Term Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Ancillary Loans, Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Ancillary Loans, Revolving Loans, Term
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to such Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (c) shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(d) Unless the Applicable Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Applicable Agent for the account
of the Lenders or the applicable Issuing Bank hereunder that such Borrower will
not make such payment, the Applicable Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Applicable Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from

55

--------------------------------------------------------------------------------

and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at (i) the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (in the case of
an amount denominated in Dollars) and (ii) the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of an
amount denominated in a Foreign Currency).


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Applicable Agent
for the account of such Lender to satisfy such Lender's obligations under such
Sections until all such unsatisfied obligations are fully paid.


SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


(b) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then such Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling such Borrower to require
such assignment and delegation cease to apply.


SECTION 2.19. Foreign Subsidiary Borrowers. On or after the Effective Date, the
U.S. Borrower may designate any Foreign Subsidiary that is a Wholly-Owned
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Agreement executed by such Foreign
Subsidiary and the U.S. Borrower. Each such designation shall specify whether
such Foreign Subsidiary shall be entitled (i) to obtain Revolving Loans and/or
(ii) to request the creation of Ancillary Facilities under Section 2.21, and
each such designation shall be subject to the consent of the Administrative
Agent (which consent shall not unreasonably be withheld), provided

56

--------------------------------------------------------------------------------

that no Foreign Subsidiary Borrower Agreement shall become effective as to any
Foreign Subsidiary if it shall be unlawful for such Foreign Subsidiary to become
a Borrower hereunder or for any Lender participating in Advances to such Foreign
Subsidiary to make Advances to such Foreign Subsidiary as provided herein. Upon
the execution by the U.S. Borrower and delivery to the Administrative Agent of a
Foreign Subsidiary Borrower Termination with respect to any Foreign Subsidiary
Borrower, such Foreign Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement; provided that no Foreign Subsidiary
Borrower Termination will become effective as to any Foreign Subsidiary Borrower
(other than to terminate such Foreign Subsidiary Borrower's right to make
further Borrowings under this Agreement) at a time when any principal of or
interest on any Loan to, or any Letter of Credit issued for the account of, such
Foreign Subsidiary Borrower shall be outstanding hereunder or any Ancillary
Facility under which Ancillary Loans may be made available to such Foreign
Subsidiary Borrower has not been previously terminated. Promptly following
receipt of any Foreign Subsidiary Borrower Agreement or Foreign Subsidiary
Borrower Termination, the Administrative Agent shall send a copy thereof to each
Lender.


SECTION 2.20. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender's Eurocurrency Loans or Swingline Foreign Currency Loans,
such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory Cost
Rate calculated in accordance with the formula and in the manner set forth in
Exhibit G hereto.


(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Cost Rate) in respect of any of such
Lender's Eurocurrency Loans and Swingline Foreign Currency Loans, such Lender
shall be entitled to require the applicable Borrower to pay, contemporaneously
with each payment of interest on each of such Lender's Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.


(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.


SECTION 2.21. Ancillary Facilities. (a) General. If a Foreign Subsidiary
Borrower and a Lender or Lenders agree, subject to (i) compliance with the
requirements set forth in this Section 2.21 and (ii) such Foreign Subsidiary
Borrower having complied with Sections 2.19 and 4.03, such Lenders shall be
permitted to provide an Ancillary Facility to such Foreign Subsidiary Borrower.
The Aggregate Ancillary Commitments shall not at any time exceed $100,000,000.
    
(b) Creation of Ancillary Facilities. To request the creation of an Ancillary
Facility, a Foreign Subsidiary Borrower shall deliver to the Administrative
Agent not later than 10 Business Days (or such shorter period agreed to by the
Administrative Agent) prior to the first date on which such Ancillary Facility
is proposed to be made available:

57

--------------------------------------------------------------------------------



(i) notice in writing specifying:


(A) the Foreign Subsidiary Borrower to which extensions of credit will be made
available thereunder;


(B) the first date on which such Ancillary Facility shall be made available and
the expiration date of such Ancillary Facility (which shall be no later than the
Maturity Date);


(C) the type of Ancillary Facility being provided;


(D) the identity of the Ancillary Lender(s) (which shall be reasonably
acceptable to the Administrative Agent); and


(E) the amount of the Ancillary Commitment with respect to such Ancillary
Facility (which shall be expressed in Dollars and shall not (x) exceed the
Available Unused Commitment of each such Ancillary Lender on the first date on
which such Ancillary Facility shall be made available or (y) when combined with
all Ancillary Commitments of the Ancillary Lenders, exceed $100,000,000) and the
Foreign Currencies in which such Ancillary Facilities shall be made available.


(ii) a copy of the Ancillary Facility Document with respect to such Ancillary
Facility (which shall be reasonably acceptable to the Administrative Agent),
together with a certificate of a Financial Officer certifying that the terms of
such Ancillary Facility satisfy the requirements set forth in clauses (i)(B) and
(i)(E) above and in paragraph (d) of this Section; and


(iii) such other information that the Administrative Agent may reasonably
request in connection with such Ancillary Facility.


The Administrative Agent shall give notice to each Lender of such matters.


(c) Amendment of Ancillary Facilities. To request an amendment of an Ancillary
Facility, the applicable Foreign Subsidiary Borrower shall deliver to the
Administrative Agent, not later than five Business Days (or such shorter period
agreed to by the Administrative Agent) prior to the effective date of such
amendment, (i) a notice in writing (A) identifying the Ancillary Facility to be
amended, (B) the effective date of such amendment and (C) the documentation
relating to such proposed amendment (which shall be reasonably satisfactory to
the Administrative Agent) and (ii) a certificate of a Financial Officer
certifying that the terms of such Ancillary Facility, after giving effect to
such proposed amendment, satisfy the requirements set forth in clauses (i)(B)
and (i)(E) of paragraph (b) of this Section and in paragraph (d) of this
Section. The Administrative Agent shall give notice to each Lender of such
matters.


(d) Terms of Ancillary Facility. Each Ancillary Facility shall contain terms and
conditions acceptable to the applicable Ancillary Lenders and the applicable
Foreign Subsidiary Borrower thereunder; provided that such terms shall at all
times: (i) be based upon normal commercial terms at the time of the creation of
such Ancillary Facility pursuant to paragraph (b) of this Section; (ii) permit
extensions of credit thereunder to be made only to such Foreign Subsidiary
Borrower; (iii) provide that the Ancillary Commitment of the applicable
Ancillary Lenders under such Ancillary Facility shall not exceed such Ancillary
Lender's Available Unused Commitment and that, in the event and on such occasion
that such Ancillary Commitment exceeds such Available Unused Commitment, such
Ancillary

58

--------------------------------------------------------------------------------

Commitment shall be automatically reduced by the amount of such excess; (iv)
provide that the Ancillary Commitment under such Ancillary Facility be canceled,
and that all extensions of credit under such Ancillary Facility be repaid, not
later than the Maturity Date; (v) provide that the conditions set forth in
Article IV shall be conditions to each extension of credit under such Ancillary
Facility; and (vi) not provide for the payment of commitment fees in respect of
the Ancillary Commitment for such Ancillary Facility.


(e) Termination and Demand for Repayment.


(i) Any Ancillary Facility shall be permitted to be terminated by the applicable
Ancillary Lenders in accordance with the terms of such Ancillary Facility and,
upon the effective date of such termination (an "Ancillary Facility Termination
Date"), all Ancillary Loans under such Ancillary Facility shall be repaid in
full.


(ii) Notwithstanding anything to the contrary set forth in the Ancillary
Facility Document relating to the Ancillary Facility to be terminated, the
Ancillary Lenders seeking to terminate an Ancillary Facility shall deliver to
the Applicable Agent, with a copy to the applicable Foreign Subsidiary Borrower,
a written notice of termination (a "Notice of Termination") not later than ten
Business Days prior to the Ancillary Facility Termination Date specified in such
Notice of Termination for such Ancillary Facility. Each such Notice of
Termination shall specify:


(A) the names of the applicable Foreign Subsidiary Borrower and Ancillary
Lenders;


(B) the aggregate amount of Ancillary Loans under the applicable Ancillary
Facility (which shall not exceed the Ancillary Commitment in respect of such
Ancillary Facility); and


(C) the applicable Ancillary Facility Termination Date.


(f) Cancellation by Foreign Subsidiary Borrower. The Foreign Subsidiary Borrower
to which an Ancillary Facility has been made available shall be permitted at any
time to request the cancellation of all or a portion of such Ancillary Facility
by delivery of a notice in writing to the Administrative Agent and the
applicable Ancillary Lenders, specifying the Ancillary Facility to be canceled
and the proposed cancellation date. Such notice shall be delivered not less than
five Business Days prior to the proposed cancellation date. Such cancellation
shall be effective as of the proposed cancellation date unless the Ancillary
Facility Exposure under such Ancillary Facility has not been reduced to zero as
of such date.


(g) Additional Information. Each Ancillary Lender shall report in writing to the
Administrative Agent (i) on the last Business Day of each month and of each
Fiscal Quarter of the U.S. Borrower the Ancillary Facility Exposure for the last
day of the month or Fiscal Quarter then ending, as the case may be for each
Ancillary Facility under which it is an Ancillary Lender and (ii) on any other
Business Day requested by the Administrative Agent, the Ancillary Facility
Exposure for such day for each Ancillary Facility under which it is an Ancillary
Lender. In addition, each Foreign Subsidiary Borrower to which an Ancillary
Facility has been made available and each Ancillary Lender shall, upon request
by the Administrative Agent, promptly supply the Administrative Agent with any
information relating to the operation of such Ancillary Facility (including the
Ancillary Facility Exposure) as the Administrative Agent may reasonably request.


(h) Conflict with Loan Documents. In the event of any conflict between the terms
of an Ancillary Facility Document and any other Loan Document (other than an
Ancillary Facility Document), the terms of such other Loan Document shall
govern.



59

--------------------------------------------------------------------------------

(i) Termination and Expiration of Ancillary Commitments. On each date on which
an Ancillary Facility expires, is terminated or is canceled (in whole or in
part), the Available Unused Commitment of the Ancillary Lender under such
Ancillary Facility shall be increased by an amount equal to the portion of such
Ancillary Facility that has expired or been canceled, unless the Commitments
shall have been previously terminated.


SECTION 2.22. Guaranties; Collateral. (a) To guarantee or secure, as the case
may be, the payment when due of the Secured Obligations, the U.S. Borrower shall
cause each of the following to execute and deliver Guaranties to the
Administrative Agent: (i) All Domestic Subsidiaries of the Company will
Guarantee all Secured Obligations; (ii) if it will not result in a material tax
consequence (as reasonably agreed upon by the U.S. Borrower and the
Administrative Agent), all Foreign Subsidiaries will Guarantee all Secured
Obligations to the extent they are legally permitted to do so; (iii) the U.S.
Borrower will Guarantee all Secured Obligations of the Foreign Subsidiary
Borrowers; and (iv) if requested by the Administrative Agent, all subsidiary and
parent companies of any Foreign Subsidiary Borrower organized in the
jurisdiction of such Foreign Subsidiary Borrower will Guarantee all Secured
Obligations of such Foreign Subsidiary Borrower to the extent they are legally
permitted to do so and such guarantee will not result in a material adverse tax
consequence (as reasonably agreed upon by the U.S. Borrower and the
Administrative Agent). Notwithstanding the foregoing, Securitization Entities
shall not be required to be Guarantors.


(b)     If any Foreign Subsidiaries could not execute a Guaranty for all Secured
Obligations because that Guaranty would result in a material adverse tax
consequence (as reasonably agreed upon by the U.S. Borrower and the
Administrative Agent), then the Administrative Agent reserves the right (i) to
require that 65% (or such greater amount that may be pledged without a material
adverse tax consequence) of the Equity Interests of such Foreign Subsidiaries
that are owned directly by the U.S. Borrower or a Domestic Subsidiary be pledged
pursuant to Collateral Documents satisfactory to the Administrative Agent and
(ii) to require that 65% (or such greater amount that may be pledged without a
material adverse tax consequence, as reasonably agreed upon by the U.S. Borrower
and the Administrative Agent) of the Equity Interests of any other such Foreign
Subsidiary be pledged pursuant to Collateral Documents satisfactory to the
Administrative Agent to the extent such pledge is legally permitted and such
pledge will not result in a material tax consequence (as reasonably agreed upon
by the U.S. Borrower and the Administrative Agent).


(c)    Notwithstanding the foregoing, the U.S. Borrower shall not be obligated
to cause certain Subsidiaries to deliver the Guaranties required under Section
2.22(a) above or cause the pledge of the Equity Interests of certain Foreign
Subsidiaries required under Section 2.22(b) to the extent that all such
Subsidiaries that have not delivered the Guaranties required under Section
2.22(a) above and all such Foreign Subsidiaries that are required to have their
Equity Interests pledged under Section 2.22(b) have not had 65% or more of their
Equity Interests pledged under Section 2.22(b) would not constitute a
Significant Subsidiary if considered as one Subsidiary. In making such
determination under this Section 2.22(c), the assets or income of any Subsidiary
shall be determined using the consolidated assets and income of such Subsidiary
and its subsidiaries.


(d)    Each of the Borrowers agrees that it will promptly notify the
Administrative Agent if any additional Guaranties or pledges of the Equity
Interests of Foreign Subsidiaries are required at any time by the terms of
Sections 2.22(a), (b) and (c) above (whether due to the formation or acquisition
of any Subsidiary, any increase in the assets or income of any Subsidiary or due
to any other reason that would require additional Guaranties or pledges of the
Equity Interests of Foreign Subsidiaries under the terms of Sections 2.22(a),
(b) and (c) above). Each of the Borrowers agrees that it will and will promptly
cause

60

--------------------------------------------------------------------------------

each such Subsidiary to execute and deliver, promptly upon the request of the
Administrative Agent, such additional Guaranties or Collateral Documents and
other agreements, documents and instruments, each in form and substance
satisfactory to the Administrative Agent, sufficient to grant to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, the Guaranties and Liens required by this Agreement and the Collateral
Documents. Each Borrower shall deliver, and cause each such Subsidiary to
deliver, to the Administrative Agent all such certificates, legal opinions,
share certificates and stock powers, lien searches, organizational and other
charter documents, resolutions and other documents and agreements as the
Administrative Agent may request in connection with any Guaranties or pledges of
the Equity Interests of any Foreign Subsidiaries or otherwise in connection with
any Foreign Subsidiary Borrowers.


(e)    Notwithstanding the foregoing, the Guaranties and Collateral required
under this Section 2.22 (other than the Guarantee of the U.S. Borrower of all
Secured Obligations of the Foreign Subsidiary Borrowers, which shall continue in
full force and effect at all times), if no Default exists and if the Liens on
the Collateral and all Guarantees of Subsidiaries in favor of the holders of the
Senior Notes and other obligations pursuant to the Master Note Purchase
Agreement, of the lenders under the 2008 Term Loan Agreement and of any other
lenders secured by the Collateral are released (either automatically by
operation of the applicable agreements upon the release under this Section
2.22(e) or by any additional agreements under which such release occurs prior to
or simultaneously with the release under this Section 2.22(e)), then the
Guaranties and Collateral required under this Section 2.22 (other than the
Guarantee of the U.S. Borrower of all Secured Obligations of the Foreign
Subsidiary Borrowers) shall be released upon the occurrence of a Release Date
and shall not be required during a Release Period, provided that the Guaranties
and Collateral required under this Section 2.22 that have been so released shall
be reinstated upon the occurrence of a Trigger Date thereafter and the U.S.
Borrower agrees to execute and deliver, and cause its Subsidiaries to execute
and deliver, such Guaranties, Collateral Documents and other documents required
under this Section 2.22 promptly after a Trigger Date upon the request of the
Administrative Agent. The U.S. Borrower agrees to promptly provide all notices
and certificates to the holders of the Senior Notes under the Master Note
Purchase Agreement, and take such other actions that may be required, with
respect to the release of the Lien on the Collateral and release of the
Guarantees of Subsidiaries as described in this Section 2.22(e).


SECTION 2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);


(b) the Commitments and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;


(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective

61

--------------------------------------------------------------------------------

Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) no non-Defaulting Lender's Revolving
Credit Exposures plus such non-Defaulting Lender's Applicable Adjusted
Percentage of such Defaulting Lender’s Swingline Exposure and LC Exposure
exceeds such non-Defaulting Lender's Revolving Commitment;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within two Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers' obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;


(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.23(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and such
Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrowers or such Lender, satisfactory to the Swingline Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.


In the event that the Administrative Agent, the U.S. Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such

62

--------------------------------------------------------------------------------

Lender to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.


SECTION 2.24     Replacement of Existing Facilities. The parties hereto
acknowledge and agree that (a) this Agreement replaces the Existing 2010 Credit
Agreement and the Existing 2011 Term Loan Agreement; (b) the Permitted Limit
under the Intercreditor Agreement with respect to the Existing 2010 Credit
Agreement is $700,000,000 and the Permitted Limit with respect to the Existing
2011 Term Loan Agreement is $250,000,000; (c) as a replacement for both the
Existing 2010 Credit Agreement and the Existing 2011 Term Loan Agreement, the
Permitted Limit with respect to this Agreement is $950,000,000 and no notice is
required under the Intercreditor Agreement to establish such Permitted Limit;
and (d) this Agreement and the Loan Documents constitute “Financing Documents”
under and as defined in the Intercreditor Agreement.




ARTICLE III


Representations and Warranties


In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, each Borrower represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:


SECTION 3.01. Organization; Powers. Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party's corporate powers and have been duly authorized by all necessary
corporate, stockholder, shareholder and other action. Each Loan Document has
been duly executed and delivered by each Loan Party party thereto and assuming
due execution and delivery by all parties other than the Loan Parties,
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the U.S.
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the U.S. Borrower or any of its Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the U.S. Borrower or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any

63

--------------------------------------------------------------------------------

Lien on any asset of the U.S. Borrower or any of its Subsidiaries, except to the
extent such violation or default or Lien, could not, in the case of subparts (c)
or (d) reasonably be expected to result in a Material Adverse Effect.


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The U.S.
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
Fiscal Year ended June 25, 2011, reported on by Ernst and Young LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, except as may be indicated in the notes thereto
and subject to year‑end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.


(b) Since June 25, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the U.S. Borrower and its Subsidiaries, taken as a whole.


SECTION 3.05. Properties. (a) Each of the U.S. Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except where such failure to have good title
or valid leasehold interests could not reasonably be expected to result in a
Material Adverse Effect. None of the assets of the U.S. Borrower or any of its
Subsidiaries is subject to any Lien other than Liens permitted under Section
6.02.


(b) Each of the U.S. Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the U.S. Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the U.S. Borrower, threatened against or
affecting the U.S. Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters and as set
forth in the SEC Documents) or (ii) that involve this Agreement or the
Transactions.


(b)  Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the U.S. Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in the
SEC

64

--------------------------------------------------------------------------------

Documents and the Disclosed Matters, each of the U.S. Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


SECTION 3.08. Investment Company Status. Neither the U.S. Borrower nor any of
its Subsidiaries is an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940.


SECTION 3.09. Taxes. Except as set forth in the Disclosed Matters, each of the
U.S. Borrower and its Subsidiaries has timely (after taking into account all
available extensions) filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the U.S. Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each of the U.S. Borrower, the Subsidiaries
and the ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect. The excess of the present value of all benefit
liabilities under each Plan of the U.S. Borrower, the Subsidiaries and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, over the value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect. Each of the U.S. Borrower and the Subsidiaries is in compliance (i) with
all applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.11. Disclosure. The U.S. Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions known to the U.S.
Borrower to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the U.S. Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
U.S. Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be

65

--------------------------------------------------------------------------------

reasonable at the time.


SECTION 3.12 Use of Advances. Each Borrower will use the proceeds of the
Advances for refinancing existing indebtedness, working capital, its general
corporate purposes and Acquisitions. Neither the U.S. Borrower nor any of its
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Advance will be used
in any manner that is in violation of any applicable law or regulation
(including without limitation Regulations U or X of the Board). After applying
the proceeds of each Advance, Margin Stock will not constitute more than 25% of
the value of the assets (either of any Borrower alone or of the U.S. Borrower
and its Subsidiaries on a consolidated basis) that are subject to any provisions
of this Agreement that may cause the Advances to be deemed secured, directly or
indirectly, by Margin Stock.


SECTION 3.13 Labor Matters. There are no labor controversies pending or, to the
best of the U.S. Borrower's knowledge, threatened against the U.S. Borrower or
any Subsidiary, which could reasonably be expected to have a Material Adverse
Effect.


SECTION 3.14 Replacement of Existing Facilities. The Permitted Limit under the
Intercreditor Agreement with respect to this Agreement is $950,000,000 as of the
Closing Date and this Agreement and the Loan Documents constitute “Financing
Documents” under and as defined in the Intercreditor Agreement. The Transactions
are permitted under each of the Senior Notes and the 2008 Term Loan Agreement.


ARTICLE IV


Conditions


SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on or after November 3, 2011 on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):


(a) The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party hereto either (i) a counterpart of each Loan Document to
which it is a party signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page) that such party has signed a
counterpart of each such Loan Document.


(b) The Administrative Agent shall have received the favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of counsel for the U.S. Borrower and the Guarantors substantially in the
form of Exhibits H-1 and covering such other matters relating to the U.S.
Borrower and the Guarantors, this Agreement or the Transactions as the
Administrative Agent may reasonably request. The Borrowers hereby request such
counsels to deliver such opinions.


(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

66

--------------------------------------------------------------------------------



(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the U.S. Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.


(e) All fees and other amounts due and payable on or prior to the Closing Date
shall be paid, including, to the extent invoiced by the relevant Person,
reimbursement or payment of all out‑of‑pocket expenses required to be reimbursed
or paid by the U.S. Borrower hereunder on the Closing Date.


(f) The Administrative Agent shall have received a certificate from a Financial
Officer concerning the solvency and other appropriate factual information with
respect to the U.S. Borrower and its Subsidiaries in form and substance
satisfactory to the Administrative Agent with respect to solvency.


(i) All legal (including tax implications) and regulatory matters shall be
reasonably satisfactory to the Administrative Agent and all due diligence
reviews of all litigation of the U.S. Borrower and its Subsidiaries.


(j) An amendment to the 2008 Term Loan Agreement shall be effective
simultaneously with this Agreement and conforming all covenants and defaults
thereunder to the covenants and defaults hereunder in a manner reasonably
satisfactory to the Administrative Agent.


(k) Simultaneously with disbursement of the initial Loan hereunder, all
indebtedness pursuant to the Existing 2010 Credit Agreement and the Existing
2011 Term Loan Agreement through the Closing Date (pursuant to funding
procedures among the Lenders and the Borrowers as detailed by the Administrative
Agent on or prior to the Closing Date), shall be paid in full and the
commitments under the Existing 2010 Credit Agreement shall be terminated.


(l) The Loan Parties shall have delivered such other documents as the
Administrative Agent or its counsel may have reasonably requested.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Chicago time, on November 30, 2011 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)  The representations and warranties of the Loan Parties (provided that the
representation and warranty in Section 3.04(b) shall be excluded during a
Release Period) set forth in the Loan Documents shall be true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, with the same effect as if made on and as of such date (other than
those representations and

67

--------------------------------------------------------------------------------

warranties that by their terms expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); and


(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers. The
obligations of (x) the Lenders to make Loans to any Foreign Subsidiary that
becomes a Foreign Subsidiary Borrower after the Closing Date and (y) any
Ancillary Lender to make available an Ancillary Facility to such Foreign
Subsidiary Borrower, in each case to the extent designated in accordance with
Section 2.19, are subject to the satisfaction of the following conditions (which
are in addition to the conditions contained in Sections 4.01 and 4.02):


(a) the Administrative Agent (or its counsel) shall have received a Foreign
Subsidiary Borrower Agreement with respect to such Foreign Subsidiary Borrower
duly executed by all parties thereto; and


(b) the Administrative Agent shall have received such documents (including
without limitation legal opinions substantially in the form of Exhibit H-2, with
such changes thereto as agreed to by the Administrative Agent) and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the formation, existence and good standing of such Foreign Subsidiary Borrower,
the authorization of Borrowings as they relate to such Foreign Subsidiary
Borrower and any other legal matters relating to such Foreign Subsidiary
Borrower or its Foreign Subsidiary Borrower Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.


    
ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that:


SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
U.S. Borrower will furnish to the Administrative Agent:


(a) within 90 days (or such earlier date as the Company may be required to file
its applicable annual report on Form 10-K by the rules and regulations of the
SEC) after the end of each Fiscal Year of the U.S. Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported

68

--------------------------------------------------------------------------------

on by Ernst and Young LLP or other independent public accountants of recognized
national standing (without a "going concern" or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as may be indicated in the notes
thereto);


(b) within 45 days (or such earlier date as the Company may be required to file
its applicable quarterly report on Form 10-Q by the rules and regulations of the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the U.S. Borrower, its consolidated balance sheet and related statements
of operations, stockholders' equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the U.S. Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the U.S. Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.10 and 6.11 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;


(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);


(e)  promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
    
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the U.S. Borrower or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the U.S. Borrower's website at
http://www.perrigo.com. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the

69

--------------------------------------------------------------------------------

Administrative Agent.


SECTION 5.02. Notices of Material Events. The U.S. Borrower will furnish to the
Administrative Agent prompt written notice of the following:


(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the U.S. Borrower
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the U.S. Borrower and its Subsidiaries in an aggregate amount
exceeding $5,000,000; and


(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.


SECTION 5.03. Existence; Conduct of Business. The U.S. Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.


SECTION 5.04. Payment of Obligations. The U.S. Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
U.S. Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The U.S. Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted (except for disposition of assets
permitted under this Agreement), and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.


SECTION 5.06. Books and Records; Inspection Rights. The U.S. Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The U.S. Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and

70

--------------------------------------------------------------------------------

make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. The U.S. Borrower will
take all action required by the Administrative Agent to permit the
Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the U.S.
Borrower will not change its Fiscal Quarters or Fiscal Year.


SECTION 5.07. Compliance with Laws. The U.S. Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used only for general corporate purposes of the
U.S. Borrower and its Subsidiaries in the ordinary course of business. No part
of the proceeds of any Loan nor any Letter of Credit will be used, whether
directly or indirectly, for any purpose or in any manner that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.


SECTION 5.09 Additional Covenants. If at any time the U.S. Borrower, any other
Borrower, any Guarantor or any Foreign Subsidiary that is required to have 65%
or more of its Equity Interests pledged under Section 2.22 shall enter into or
be a party to any instrument or agreement, including all such instruments or
agreements in existence as of the date hereof and all such instruments or
agreements entered into after the date hereof, relating to or amending any
provisions applicable to any of its Indebtedness which in the aggregate,
together with any related Indebtedness, exceeds $100,000,000, but excluding
Exempt Foreign Subsidiary Debt, which includes financial covenants or the
equivalent thereof not substantially provided for in this Agreement or more
favorable to the lender or lenders thereunder than those provided for in this
Agreement, then the U.S. Borrower shall promptly so advise the Administrative
Agent and the Lenders. If the Administrative Agent or the Required Lenders shall
request, upon notice to the U.S. Borrower, the Administrative Agent and the
Lenders shall enter into an amendment to this Agreement or an additional
agreement (as the Administrative Agent may request), providing for substantially
the same financial covenants or the equivalent thereof as those provided for in
such instrument or agreement to the extent required and as may be selected by
the Administrative Agent.




ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the U.S. Borrower covenants and agrees with the Lenders
that:


SECTION 6.01. Non-Guarantor Subsidiary Indebtedness. The U.S. Borrower will not
permit any Non-Guarantor Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except:
    
(a)    Indebtedness created hereunder;


(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the

71

--------------------------------------------------------------------------------

outstanding principal amount thereof;


(c)     Indebtedness resulting from loans permitted by Section 6.04(d);


(d)     Indebtedness pursuant to Permitted Securitization Transactions provided
that the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the U.S. Borrower and all of its other Subsidiaries shall not exceed
$250,000,000; and


(e)     other Indebtedness in an aggregate amount not exceed an amount equal to
15% of Consolidated Total Tangible Assets.
    
SECTION 6.02. Liens. The U.S. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(a)     Permitted Encumbrances;


(b)     Liens on any property or asset of the U.S. Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the U.S. Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, as reduced from
time to time;


(c)    Precautionary UCC filings with respect to operating leases of the U.S.
Borrower or any Domestic Subsidiary;


(d)    Liens on assets of Subsidiaries solely in favor of the U.S. Borrower or a
Guarantor as secured party and securing Indebtedness owing by a Subsidiary to
the U.S. Borrower or a Guarantor;


(e)    Liens on the Collateral securing, on a pro rata basis, the Secured
Obligations hereunder, the "Secured Obligations" as defined in the 2008 Term
Loan Agreement (provided that the aggregate principal amount outstanding
thereunder shall not exceed $200,000,000, as reduced from time to time), the
Indebtedness under the Senior Notes (provided that the aggregate principal
amount outstanding thereunder shall not exceed $965,000,000, as reduced from
time to time) and the other obligations defined as "Secured Obligations" under
the Intercreditor Agreement, all subject to the terms of the Intercreditor
Agreement and the other Collateral Documents and related agreements governing
the pro rata sharing of the Collateral and other rights and terms with respect
to the Collateral (and the Administrative Agent is authorized by each Lender to
execute the Intercreditor Agreement and such other Collateral Documents and
related agreements on behalf of each such Lender (including without limitation
such joinders, amendments and supplements thereto) to implement such Liens and
pro rata sharing of the Collateral and other rights and terms as determined by
the Administrative Agent);


(f)    Liens in favor of the Issuing Bank on cash collateral securing the
obligations of a Defaulting Lender to fund risk participations hereunder;



72

--------------------------------------------------------------------------------

(g)    Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the U.S. Borrower and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 5% of Consolidated Total Tangible Assets,
provided that such Liens assumed or created in connection with an Acquisition
after the Closing Date may secure Indebtedness in an aggregate amount of up to
$25,000,000 in excess of 5% of Consolidated Total Tangible Assets for a period
of time not to exceed 60 days after any such Acquisition; and


(h)     Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the U.S. Borrower's Foreign Subsidiaries assumed or created in
connection with an Acquisition after the Closing Date and not created in
contemplation of such Acquisition and securing Indebtedness in the aggregate
less than an amount equal to 10% of Consolidated Total Tangible Assets, provided
that such Liens may secure Indebtedness in an aggregate amount of up to
$25,000,000 in excess of 10% of Consolidated Total Tangible Assets for a period
of time not to exceed 60 days after any such Acquisition.


SECTION 6.03. Fundamental Changes. The U.S. Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the U.S. Borrower in a transaction in which the U.S. Borrower is
the surviving corporation, (ii) any Person (other than the U.S. Borrower) may
merge into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the U.S. Borrower or to another Subsidiary and (iv) any
Subsidiary may liquidate or dissolve if the U.S. Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the U.S.
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving (A) a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04 and (B) a Foreign Subsidiary Borrower shall result in the Foreign
Subsidiary Borrower being the survivor or the survivor being a Foreign
Subsidiary and assuming the obligations of such Foreign Subsidiary Borrower
pursuant to documentation satisfactory to the Administrative Agent.


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
U.S. Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or make any
Acquisition, except:


(a)     Permitted Investments;


(b)     Investments, loans and advances existing on the date hereof and set
forth in Schedule 6.04 and extensions, renewals and replacements thereof that do
not increase the outstanding amount thereof, as reduced from time to time;


(c)     Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;


(d)     Investments, loans or advances made by (i) the U.S. Borrower or any
Subsidiary

73

--------------------------------------------------------------------------------

to the U.S. Borrower or any Domestic Subsidiary that is a Guarantor, (ii) any
Foreign Subsidiary that is not a Guarantor to any Subsidiary, or (iii) during a
Release Period, the U.S. Borrower or any Subsidiary to the U.S. Borrower or any
Subsidiary;


(e)     Acquisitions, provided that: (i) before and after giving pro forma
effect thereto (as of the end of the most recently ended Fiscal Quarter of the
U.S. Borrower), no Default exists or would be caused thereby and (ii) if such
Acquisition involves the acquisition of Equity Interests, the consummation of
such Acquisition has been recommended by the Board of Directors and management
of the target of such Acquisition;


(f)    Guarantees (i) by the U.S. Borrower or any Subsidiary of Indebtedness of
the U.S. Borrower or any Domestic Subsidiary that is a Guarantor, (ii) by any
Foreign Subsidiary that is not a Guarantor of any Indebtedness of any
Subsidiary, or (iii) of any of the Obligations; and


(g)    Guarantees, investments, loans or advances not otherwise permitted by
this Section 6.04 not in excess of fifteen percent (15%) of Consolidated Total
Assets in the aggregate.


SECTION 6.05. Swap Agreements. The U.S. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the U.S. Borrower or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the U.S. Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the U.S. Borrower or any Subsidiary.


SECTION 6.06. Restricted Payments. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the U.S. Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and (c) the U.S.
Borrower may make Restricted Payments with respect to its Equity Interests so
long as no Default exists or would be caused thereby.


SECTION 6.07. Transactions with Affiliates. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the U.S. Borrower or such Subsidiary than
could be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the U.S. Borrower and its Wholly-Owned
Subsidiaries not involving any other Affiliate and (c) any Restricted Payment
permitted by Section 6.06.


SECTION 6.08. Restrictive Agreements. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the U.S. Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the U.S. Borrower or any other Subsidiary or to
Guarantee Indebtedness of the U.S. Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall

74

--------------------------------------------------------------------------------

not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.08 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.


SECTION 6.09. Disposition of Assets; Etc. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of any of its business, assets, rights, revenues or property,
real, personal or mixed, tangible or intangible, whether in one or a series of
transactions, other than inventory sold in the ordinary course of business upon
customary credit terms, sales of scrap or obsolete material or equipment, the
lapse of intellectual property of the Borrowers or any of their Subsidiaries
that is no longer useful or material to their business and sales of fixed assets
the proceeds of which are used to purchase other property of a similar nature of
at least equivalent value within 180 days of such sale, provided, however, that
this Section 6.09 shall not (a) prohibit any sale or other transfer of an
interest in accounts or notes receivable to a Securitization Entity pursuant to
Permitted Securitization Transactions if the aggregate outstanding principal
amount of the Indebtedness under all Permitted Securitization Transactions does
not exceed $250,000,000, (b) prohibit any sale or other transfer of any asset of
the U.S. Borrower or any Subsidiary to the U.S. Borrower or any Domestic
Subsidiary that is a Guarantor and (c) prohibit any such sale, lease, license,
transfer, assignment or other disposition if in any Fiscal Year of the U.S.
Borrower, the aggregate book value (disregarding any write-downs of such book
value other than ordinary depreciation and amortization) of all of the business,
assets, rights, revenues and property disposed of shall be less than 20% of the
aggregate book value of the Consolidated Total Assets as of the end of the
immediately preceding Fiscal Year and the business, assets, rights, revenues and
property disposed of shall be responsible for less than 20% of the consolidated
net sales or net income of the U.S. Borrower and its Subsidiaries for the
immediately preceding Fiscal Year, and if immediately after any such
transaction, no Default shall exist or shall have occurred and be continuing.


SECTION 6.10. Leverage Ratio. The U.S. Borrower will not permit the Leverage
Ratio to exceed 3.25 to 1.0 as of the end of any Fiscal Quarter; provided that,
upon the written election by the U.S. Borrower to the Administrative Agent not
later than the last day of the Fiscal Quarter in which a Qualified Acquisition
is consummated, the U.S. Borrower may elect that the permitted Leverage Ratio
hereunder may be greater than 3.25 to 1.00, but in no event greater than 3.50 to
1.00, on such last day of such Fiscal Quarter and on the last day of each of the
three Fiscal Quarters next succeeding such Fiscal Quarter.


SECTION 6.11. Interest Coverage Ratio. The U.S. Borrower will not permit the
Interest Coverage Ratio to be less than 3.0 to 1.0 as of the end of any Fiscal
Quarter.




ARTICLE VII


Events of Default


If any of the following events ("Events of Default") shall occur:



75

--------------------------------------------------------------------------------

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
U.S. Borrower or any Subsidiary in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;


(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 (with respect to any Borrower's
existence), 5.06 (with respect to inspection rights) or 5.08 or in Article VI;


(e) any Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the U.S. Borrower (which notice will be
given at the request of any Lender);


(f) the U.S. Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the U.S. Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the U.S. Borrower or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;


(i) the U.S. Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent

76

--------------------------------------------------------------------------------

to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the U.S. Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;


(j) the U.S. Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;


(k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $20,000,000 shall be rendered against the U.S.
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the U.S. Borrower or any
Subsidiary to enforce any such judgment;


(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, results in liabilities in an aggregate Dollar
Equivalent amount in excess of $20,000,000;


(m) Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or any Borrower or any other Loan Party shall deny that it has any
further liability under any Loan Document to which it is a party, or shall give
notice to such effect; or


(n) a Change in Control shall occur;


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the U.S. Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.




ARTICLE VIII


The Agents



77

--------------------------------------------------------------------------------

SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, (i) JPMorgan is hereby appointed to act as
Administrative Agent and an Issuing Bank, (ii) Bank of America, N.A. and Morgan
Stanley Senior Funding, Inc. are each hereby appointed to act as a Syndication
Agent, and (iii) Wells Fargo Bank, N.A. and HSBC Bank USA, N.A., are each hereby
appointed to act as a Documentation Agent. Each of the Lenders, each assignee of
any such Lender and each Ancillary Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender, assignee or
Ancillary Lender and to exercise such powers as are specifically delegated to
the Administrative Agent by the terms and provisions hereof and of the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized by
the Lenders, each Ancillary Lender and each Issuing Bank, without hereby
limiting any implied authority, (a) to receive on behalf of the Lenders and such
Issuing Bank all payments of principal of and interest on the Loans, all
payments in respect of LC Disbursements and all other amounts due to the Lenders
and such Issuing Bank hereunder, and promptly to distribute to each Lender or
such Issuing Bank its proper share of each payment so received; (b) to give
notice on behalf of each of the Lenders and each of the Ancillary Lenders of any
Event of Default specified in this Agreement of which the Administrative Agent
has actual knowledge acquired in connection with the performance of its duties
as Administrative Agent hereunder; and (c) to distribute to each Lender and each
Ancillary Lender copies of all notices, financial statements and other materials
delivered by any Borrower pursuant to this Agreement as received by the
Administrative Agent. Upon receipt by the Administrative Agent of any of the
reports, notices or certificates required to be delivered by the U.S. Borrower
under Section 5.01 or 5.02, the Administrative Agent shall promptly deliver the
such reports, notices or certificates to the Lenders.


(b) Neither any of the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrowers or any other Loan Party of any of the terms, conditions, covenants or
agreements contained in any Loan Document. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the U.S. Borrower or a Lender, and no Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
under Article IV. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders and all the Ancillary Lenders. Each Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper person or persons. Neither the Agents nor any of their
respective directors, officers, employees or agents shall have any
responsibility to any Borrower or any other Loan Party or any other party hereto
on account of the failure, delay in performance or breach by, or as a result of
information provided by, any Lender, Ancillary Lender or Issuing Bank of any of
its obligations hereunder or to any Lender, Ancillary Lender or Issuing Bank on
account of the failure of or delay in performance or breach by any other Lender,
Ancillary Lender or Issuing Bank or any Borrower or any other Loan Party of any
of their respective obligations

78

--------------------------------------------------------------------------------

hereunder or under any other Loan Document or in connection herewith or
therewith. Each Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.


SECTION 8.02. Nature of Duties. The Lenders and the Ancillary Lenders hereby
acknowledge that no Agent shall be under any duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
unless it shall be requested in writing to do so by the Required Lenders. The
Lenders and the Ancillary Lenders further acknowledge and agree that so long as
an Agent shall make any determination to be made by it hereunder or under any
other Loan Document in good faith, such Agent shall have no liability in respect
of such determination to any person. Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent.


SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the U.S. Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
consent of the U.S. Borrower (not to be unreasonably withheld or delayed). If no
successor shall have been so appointed by the Required Lenders and approved by
the U.S. Borrower and shall have accepted such appointment within 45 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Ancillary Lenders with the consent of the U.S.
Borrower (not to be unreasonably withheld or delayed), appoint a successor Agent
which shall be a bank with an office in New York, New York and an office in
London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus (including its parent company) having a Dollar
Equivalent that is not less than $500,000,000 or an Affiliate of any such bank.
Upon the acceptance of any appointment as Agent hereunder by a successor bank,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After the Agent's
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.


SECTION 8.04. Each Agent in its Individual Capacity. With respect to the Loans
made by it hereunder and Ancillary Facilities made available by it, each Agent
in its individual capacity and not as Agent shall have the same rights and
powers as any other Lender and may exercise the same as though it were not an
Agent, and the Agents and their Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with any Borrower or any of the
Subsidiaries or other Affiliates thereof as if it were not an Agent.


SECTION 8.05. Indemnification. Each Lender and each Ancillary Lender agrees (a)
to reimburse the Agents and their Related Parties, on demand, in the amount of
its pro rata share (based on its Commitments hereunder (or if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of its applicable outstanding Loans or participations in LC
Disbursements, as applicable)) of any reasonable expenses incurred for the
benefit of the Lenders and Ancillary Lenders by the Agents, including counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders and Ancillary Lenders, which shall not have been
reimbursed by the U.S. Borrower and (b) to indemnify and hold harmless each
Agent and any of their Related Parties, on demand, in the amount of such pro
rata share, from and against any and all liabilities,

79

--------------------------------------------------------------------------------

Taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as Agent or any
of them in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the U.S. Borrower, provided that no Lender shall be liable to an
Agent or any of their Related Parties for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or wilful
misconduct of such Agent or such Related Party, as the case may be.


SECTION 8.06. Lack of Reliance on Agents. Each Lender and each Ancillary Lender
acknowledges that it has, independently and without reliance upon the Agents,
any Lender or any Ancillary Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and each Ancillary Lender also acknowledges
that it will, independently and without reliance upon the Agents, any other
Lender or any Ancillary Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.


SECTION 8.07.     Designation of Affiliates. The Administrative Agent shall be
permitted from time to time to designate one of its Affiliates (which includes
any branches of the Administrative Agent or any of its Affiliates) to perform
the duties to be performed by the Administrative Agent hereunder with respect to
Loans and Borrowings denominated in Foreign Currencies or with respect to any
other matters under the Loan Documents. The provisions of this Article VIII
shall apply to any such Affiliate mutatis mutandis.




ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i) if to a Borrower, to it at 515 Eastern Avenue, Allegan, Michigan, 49101,
Attention of Michael Kelly, assistant treasurer (Telecopy No. (269) 673-1440;
e-mail: michael.kelly@perrigo.com) or, in the case of any Borrower under an
Ancillary Facility, as otherwise specified in the related Ancillary Facility
Documents;


(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Chicago, Illinois, 60670, Attention
of Teresita Siao (Telecopy No. (888) 266-8059; e-mail:
jpm.agency.servicing.5@jpmchase.com) and, in the case of any Loan denominated in
a Foreign Currency, to the London Administrative Office at J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention: Manager, telecopy No. +44
207 777 2360;


(iii) if to the Issuing Bank other than the Administrative Agent, to it at the
address or

80

--------------------------------------------------------------------------------

telecopy number set forth separately in writing to the Administrative Agent; and


(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by any Agent,
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, Lender or Issuing Bank may have had
notice or knowledge of such Default at the time.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender directly affected thereby, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender directly affected thereby (it being understood and agreed that (x) any
increase in the total Commitments and related modifications approved by each
Lender increasing any of its Commitments and by the Required Lenders shall not
be deemed to alter the manner in which payments are shared or alter any other
pro rata sharing of payments and (y) any “amend-and-extend” transaction that
extends the Maturity Date only for those Lenders that agree to such an extension
(which extension may include increased pricing and fees for such extending
Lenders, and which extension shall not apply to those Lenders that do not
approve such extension) shall not be deemed to

81

--------------------------------------------------------------------------------

alter the manner in which payments are shared or alter any other pro rata
sharing of payments), (v) release any material Guarantor from its obligations
under any Guaranty or release all or substantially all of the Collateral, except
to the extent permitted hereunder (whether pursuant to any sale or other
transfer of the relevant Guarantor or Collateral permitted hereunder or as
otherwise permitted hereunder) or with the consent of all the Lenders, or (vi)
change any of the provisions of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
other Agent, such Issuing Bank or the Swingline Lender, as the case may be.


(c)    Each Lender hereby irrevocably authorizes the Administrative Agent, at
its option and in its sole discretion, to release any Lien for the benefit of
such Lender on any Collateral under the Collateral Documents (i) upon the
termination of all Commitments and payment and satisfaction in full in cash of
all Secured Obligations, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) with respect to property leased to
a Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) if such release is required or permitted
under the relevant Collateral Document, (v) as required by law, or (vi) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII.


(d)    Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded except as provided in Section 2.23(b).


(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, (a) this Agreement and any other Loan Document may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers to each relevant Loan Document (i) to add
one or more credit facilities (in addition to the New Term Loans) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders; and (b) amendments and other modifications to
this Agreement and the other Loan Documents may be executed and shall be
effective in accordance with the terms of Section 2.08(d) and (e) when signed by
the parties required under Section 2.08(d) or (e), as applicable.


(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the U.S. Borrower
only, amend, modify or supplement this Agreement or any of the other Loan
Documents as may be reasonably necessary or advisable to cure any error,
ambiguity, omission, defect or inconsistency in order to more accurately reflect
the intent of the parties, provided that (x) prior written notice of such
proposed cure shall be given to the Lenders and (y) the Required Lenders do not
object to such cure in writing to the Administrative Agent within five

82

--------------------------------------------------------------------------------

Business Days of such notice.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)  The U.S. Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Syndication Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Syndication Agents, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Agents, the Issuing Banks or any Lender,
including the reasonable fees, charges and disbursements of any counsel for any
Agent, Issuing Bank or Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.


(b) The U.S. Borrower shall indemnify each Agent, Issuing Bank and Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all liabilities, Taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against it,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the U.S. Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the U.S. Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, or in any other way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it under this Agreement or any other Loan Document;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.


(c) To the extent that the U.S. Borrower fails to pay any amount required to be
paid by it to any Agent, Issuing Bank or Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent, Issuing
Bank or Swingline Lender, as the case may be, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against an Agent,
Issuing Bank or Swingline Lender in its capacity as such.

83

--------------------------------------------------------------------------------



(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e) All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), provided that any merger of any Foreign Subsidiary Borrower with
other Subsidiaries shall not be deemed an assignment provided that the resulting
entity assumes all Obligations of such Foreign Subsidiary Borrower in a manner
acceptable to the Administrative Agent, and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit or Swingline Lender that makes
any Swingline Loan), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:


(A) the U.S. Borrower, provided that (x) no consent of the U.S. Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and (y) the U.S. Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and


(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
    required for an assignment of all or any portion of a Term Loan.


As used herein, “Ineligible Institution” means a (a) natural person or (b)
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative

84

--------------------------------------------------------------------------------

thereof, having significant experience in the business of making or purchasing
commercial loans, and (z) has assets greater than $25,000,000 and a significant
part of its activities consist of making or purchasing commercial loans and
similar extensions of credit in the ordinary course of its business.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000, unless each of the U.S. Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the U.S. Borrower
shall be required if an Event of Default has occurred and is continuing and the
U.S. Borrower shall be deemed to have consented unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;  


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the

85

--------------------------------------------------------------------------------

Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant"), other than an Ineligible
Institution, in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender's obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on

86

--------------------------------------------------------------------------------

which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under this Agreement (the "Participant Register"); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the

87

--------------------------------------------------------------------------------

remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of Michigan.


(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Court of the State of
Michigan and any court of the United States District Court sitting in Michigan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Michigan State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.


(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES

88

--------------------------------------------------------------------------------

HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the U.S. Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Borrower. For the purposes of this Section,
"Information" means all information received from any Borrower relating to the
U.S. Borrower or any of its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by a Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
each Borrower in accordance

89

--------------------------------------------------------------------------------

with the Act.


SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Foreign
Subsidiary Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.


(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the "Applicable
Creditor") shall, notwithstanding any judgment in a currency (the "Judgment
Currency") other than the currency in which such sum is stated to be due
hereunder (the "Agreement Currency"), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.


ARTICLE X


Collection Allocation Mechanism


SECTION 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments and the Ancillary Commitments shall automatically and without
further act be terminated as provided in Article VII, (ii) the principal amount
of each Loan and LC Disbursement denominated in a Foreign Currency shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of such amount and on and after such date all amounts accruing
and owed to any Lender in respect of such Obligations shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder and (iii) each
Lender shall automatically and without further act (and without regard to the
provisions of Section 9.04) immediately be deemed to have acquired
participations in the Swingline Loans, Revolving Loans, Ancillary Loans and
Letters of Credit (including each Reserve Account established pursuant to
Section 10.02 below) in an amount equal to such Lender's CAM Percentage. Each
Lender shall make payments to the Applicable Agent for such participations, and
the Applicable Agent shall distribute such payments to the appropriate Lender,
in such manner and pursuant to such procedures determined by the Administrative
Agent. Each Lender and each Borrower hereby consents and agrees to the CAM
Exchange, and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Advance. Each Borrower agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes evidencing its
interests in the Loans and Ancillary Loans so executed and delivered; provided,
however, that the failure of any Borrower to execute or deliver or of any Lender
to accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.

90

--------------------------------------------------------------------------------



(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Applicable Agent pursuant to any Loan Document in
respect of the Revolving Credit Exposures and the Ancillary Facility Exposures
shall be distributed to the Lenders pro rata in accordance with their respective
CAM Percentages. Any direct payment received by a Lender upon or after the CAM
Exchange Date, including by way of set-off, in respect of any Revolving Credit
Exposure or Ancillary Facility Exposure shall be paid over to the Applicable
Agent for distribution to the Lenders in accordance herewith.


SECTION 10.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any LC Disbursement shall not have been reimbursed either by the U.S. Borrower
or with the proceeds of a Borrowing, each Lender shall promptly pay over to the
Administrative Agent, in immediately available funds, an amount equal to such
Lender's CAM Percentage of such undrawn face amount or (to the extent it has not
already done so) such unreimbursed drawing, as applicable, together with
interest thereon from the CAM Exchange Date to the date on which such amount
shall be paid to the Administrative Agent at the rate that would be applicable
at the time to an ABR Revolving Loan in a principal amount equal to such undrawn
face amount or unreimbursed drawing, as applicable. The Administrative Agent
shall establish a separate account (each, a "Reserve Account") or accounts for
each Lender for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender's Reserve Account such Lender's CAM Percentage of the amounts
received from the Lenders as provided above. The Administrative Agent shall have
sole dominion and control over each Reserve Account, and the amounts deposited
in each Reserve Account shall be held in such Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the Reserve Accounts in respect of each Letter of Credit and the
amounts on deposit in respect of each Letter of Credit attributable to each
Lender's CAM Percentage. The amounts held in each Lender's Reserve Account shall
be held as a reserve against the LC Exposures, shall be the property of such
Lender, shall not constitute Loans to or give rise to any claim of or against
any Borrower and shall not give rise to any obligation on the part of the U.S.
Borrower to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.05.


(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank withdraw from the Reserve Account of each Lender any
amounts, up to the amount of such Lender's CAM Percentage of such drawing
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2.05(d) (but not of the U.S. Borrower
under Section 2.05(e)). In the event that any Lender shall default on its
obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower's reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.


(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the

91

--------------------------------------------------------------------------------

Administrative Agent shall withdraw from the Reserve Account of each Lender the
amount remaining on deposit therein in respect of such Letter of Credit and
distribute such amount to such Lender.


(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the Issuing Bank, on demand, its CAM
Percentage of such drawing.


(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.







92

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




PERRIGO COMPANY




By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer

93

--------------------------------------------------------------------------------



PERRIGO ISRAEL PHARMACEUTICALS LTD.




By /s/ Rafael Lebel
Name: Rafael Lebel
Title: President





94

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent




By _/s/ Thomas A. Gamm
Name: Thomas A. Gamm
Title: Managing Director

95

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender and as a Syndication Agent




By _/s/ Zubin R. Shroff
Name: Zubin R. Shroff
Title: Director

96

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.




By /s/ Subhalakshmi Ghosh-Kohli
Name: Subhalakshmi Ghosh-Kohli
Title: Authorized Signatory







97

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/ Pete Martinets
Name: Pete Martinets
Title: Managing Director



98

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/ Lewis Fisher
Name: Lewis Fisher
Title: Senior Vice President

99

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION




By /s/ Arthur F. Gray
Name: Arthur F. Gray
Title: Senior Vice President



100

--------------------------------------------------------------------------------



RBS CITIZENS, N.A.




By /s/ André A. Nazareth
Name: André A. Nazareth
Title: Senior Vice President



101

--------------------------------------------------------------------------------



FIFTH THIRD BANK




By /s/ Nathaniel E. Sher
Name: Nathaniel E. Sher
Title: Vice President



102

--------------------------------------------------------------------------------





BANK HAPOALIM B.M.




By /s/ Lee Stenner
Name: Lee Stenner
Title: Senior Vice President




By /s/ Gustas Ziozis
Name: Gustas Ziozis
Title: Senior Vice President



103

--------------------------------------------------------------------------------





U.S. BANK, N.A.




By /s/ Jeffrey S. Johnson
Name: Jeffrey S. Johnson
Title: Vice President



104

--------------------------------------------------------------------------------



RBS CITIZENS, N.A.




By /s/ André A. Nazareth
Name: André A. Nazareth
Title: Senior Vice President

105

--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK




By /s/ Kristine L. Vigliotti
Name: Kristine L. Vigliotti
Title: Vice President

106

--------------------------------------------------------------------------------



COMERICA BANK




By /s/ Thomas VanderMeulen
Name: Thomas VanderMeulen
Title: Vice President



107

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY




By /s/ Phillip McCaulay
Name: Phillip McCaulay
Title: Vice President



108

--------------------------------------------------------------------------------



FIRST HAWAIIAN BANK




By /s/ Dawn Hofmann
Name: Dawn Hofmann
Title: Vice President







109

--------------------------------------------------------------------------------

Schedule 2.01
Commitments


Lender
Title
Revolving Commitment
Term Loan Commitment
Aggregate Commitment


JPMorgan Chase
Bank, N.A.
Administrative Agent


$46,500,000
$46,500,000
$93,000,000
Bank of America, N.A.
Syndication Agent


$46,500,000
$46,500,000
$93,000,000
Morgan Stanley Bank, N.A.


Morgan Stanley Senior Funding, Inc., as Syndication Agent


$46,500,000
$46,500,000
$93,000,000
Wells Fargo Bank,
National Association


Documentation Agent


$41,250,000
$41,250,000
$82,500,000
HSBC Bank USA, National Association


Documentation Agent
$41,250,000
$41,250,000
$82,500,000
PNC Bank, National Association


 
$30,000,000
$30,000,000
$60,000,000
RBS Citizens, N.A.


 
$30,000,000
$30,000,000
$60,000,000
Fifth Third Bank


 
$30,000,000
$30,000,000
$60,000,000
Bank Hapoalim B.M.


 
$30,000,000
$30,000,000
$60,000,000
U.S. Bank, N.A.


 
$15,000,000
$15,000,000
$30,000,000
The Huntington National Bank


 
$15,000,000
$15,000,000
$30,000,000
Comerica Bank


 
$11,500,000
11,500,000
$23,000,000
The Northern Trust Company


 
$11,500,000
$11,500,000
$23,000,000
First Hawaiian Bank
 
$5,000,000
$5,000,000
$10,000,000
Total
 
$400,000,000
$400,000,000
$800,000,000












110

--------------------------------------------------------------------------------




Schedule 2.05


Existing Letters of Credit




Issuing Bank
Beneficiary
Issue Date
Expiry / Maturity Date
Face Amount
JPMorgan Reference No.
JPMorgan
Wells Fargo Bank


29-Apr-10
1-Feb-12
$50,300
CPCS-832791
JPMorgan
Hartford Fire Insurance Co


14-Oct-05
1-Jul-12
$250,000
CPCS-207134
JPMorgan
Discover Property & Casualty


6-Aug-09
1-Jul-12
$810,000
CPCS-791544
JPMorgan
Midwest Employers Casualty Company


22-Jul-10
9-Feb-12
$397,250
CPCS-858258
JPMorgan
Vectren Energy Delivery Ohio


22-Feb-11
18-Feb-12
$25,000
CPCS-909788
JPMorgan
Secretary
12-Sep-11
30-Sep-12
$57,600
CPCS-969563




111

--------------------------------------------------------------------------------



Schedule 3.06


Disclosed Matters (Litigation and Environmental Matters)




No Disclosure.









--------------------------------------------------------------------------------

Schedule 3.07


Disclosed Matters (Compliance with Laws and Agreements)




No Disclosure.





--------------------------------------------------------------------------------

Schedule 6.01


Existing Non-Guarantor Subsidiary Indebtedness




1.    Short Term Line of Credit dated as of May 26, 2010 between Perrigo API
India Pvt. Ltd. (“Perrigo India”) as borrower and Hong Kong and Shanghai Banking
Corporation Ltd. as lender. As of October 18, 2011 the principal amount
outstanding was 60,000,000 Indian rupees (approximately $1,221,100), and
146,000,000 India rupees (approximately $2,971,300) remained undrawn and
available. The credit line expires November 26, 2011 but can be extended by
mutual agreement of the parties.


2.    Loan Agreement dated as of December 29, 2010 between Perrigo India as
borrower and certain persons who are minority owners of Perrigo India as
lenders. As of October 18, 2011 the principal amount outstanding was 74,762,969
Indian rupees (approximately $1,521,600), and no additional drawing were
available under the Loan Agreement. The facility is payable in installments
starting in fiscal 2017 with the final installment due August 30, 2019.


3.    Term Loan dated as of July 6, 2011 between Perrigo India as borrower and
Hong Kong and Shanghai Banking Company Ltd. as lender. As of October 18, 2011
the principal amount outstanding was 50,000,000 Indian Rupees (approximately
$1,017,600), and 217,600,000 Indian rupees (approximately $4,428,525) remained
undrawn and available through June 22, 2012. All amounts drawn under the Term
Loan will mature July 6, 2016.


4.    Indebtedness described in Item 7 of Schedule 6.04.











--------------------------------------------------------------------------------

Schedule 6.02


Existing Liens




1.    See attached UCC lien summary.

2.
Perrigo Israel Pharmaceuticals Ltd.: (i) general floating lien (State of
Israel), November 1997, (ii) lien on all fixed assets (State of Israel), August
1983.



3.
Chemagis Ltd.: general floating lien (State of Israel), April 1989.



The liens in favor of the State of Israel were created for Agis participation in
the Investment Center of the State of Israel.







--------------------------------------------------------------------------------




UCC/LITIGATION SEARCH SCHEDULE




DEBTOR: PERRIGO COMPANY




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
United Rentals (North America), Inc.
2006017644-7
1/27/06
Termination:
2006041501-5
3/8/06
Equipment purchase
 
 
J.R. Automation Technologies, LLC
2006067081-3
4/13/06
Termination:
2006196190-0
11/24/06
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
J.R. Automation Technologies, LLC
2006135379-7
8/4/06
Termination:
2008114465-9
7/21/08
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
J.R. Automation Technologies, LLC
2008114465-9
7/21/08
Termination:
200921832-8
2/10/09
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
US Bancorp
2009165073-1
11/20/09
 
Specific Equipment


Informational only
 
 
Raymond Leasing Corporation
2010004858-4
1/11/10
 
Specific Equipment Lease
 
 
US Bancorp
2010004514-6
1/12/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010010354-4
1/21/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010010355-6
1/21/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010034149-7
3/12/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010034150-0
3/12/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010053898-7
4/20/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010087108-4
6/25/10
 
Specific Equipment


Informational only


116

--------------------------------------------------------------------------------




 
 
US Bancorp
2010087109-6
6/25/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010112824-4
8/23/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010113856-2
8/24/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010115093-6
8/26/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010124850-3
9/16/10
 
Specific Equipment


Informational only
 
 
Raymond Leasing Corporation
2010130105-2
9/28/10
 
Specific Equipment


Lease
 
 
US Bancorp
2010135415-4
10/8/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010135417-8
10/8/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010135420-5
10/8/10
 
Specific Equipment


Informational only
 
 
US Bancorp
2010140579-7
10/20/10
 
Specific Equipment


Informational only
 
 
J.R. Automation Technologies, LLC
2010144910-5
10/28/10
 
Specific Equipment


Pursuant to MI Special Tool Lien Act
 
 
U.S. Bancorp Business Equipment Finance Group
2010145883-7
10/29/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010145885-1
10/29/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010149233-4
11/8/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010151418-0
11/12/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010151419-2
11/12/10
 
Specific Equipment


Informational only


117

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2010153163-1
11/17/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010153164-3
11/17/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010155293-8
11/22/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
20100155294-0
11/22/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010155295-2
11/22/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160213-7
12/3/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160214-9
12/3/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160759-3
12/6/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010160760-6
12/6/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010162112-5
12/8/10
 
Specific Equipment


Informational only
 
 
Cisco Systems Capital Corporation
2010163952-6
12/13/10
 
Equipment Lease
 
 
U.S. Bancorp Business Equipment Finance Group
2010165661-1
12/16/10
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010168457-1
12/22/10
 
Specific Equipment


Informational only


118

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011001465-0
1/4/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006984-5
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006985-7
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006986-9
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006987-1
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006988-3
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006989-5
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006989-5
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011006990-8
1/17/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011018568-7
2/8/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011018569-9
2/8/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2010153164-3
11/17/10
 
Specific Equipment


Informational only


119

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011018570
2/8/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019376-1
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019378-5
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019379-7
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019380-0
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019381-2
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019382-4
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019383-6
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019384-8
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019385-0
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019386-2
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019387-4
2/9/11
 
Specific Equipment


Informational only


120

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011019388-6
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019389-8
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011019390-1
2/9/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011020182-3
2/10/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011020682-3
2/11/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021458-9
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021459-1
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021460-4
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011021461-6
2/14/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011023073-5
2/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011024945-5
2/21/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011032657-4
3/8/11
 
Specific Equipment


Informational only


121

--------------------------------------------------------------------------------




 
 
U.S. Bancorp Business Equipment Finance Group
2011036440-9
3/15/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011036441-1
3/15/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011037170-7
3/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011037171-9
3/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011037172-1
3/16/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011064906-1
5/4/11
 
Specific Equipment


Informational only
 
 
U.S. Bancorp Business Equipment Finance Group
2011068026-9
5/11/11
 
Specific Equipment


Informational only





DEBTOR: L. PERRIGO COMPANY




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description




122

--------------------------------------------------------------------------------




MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
Alpha Financial Group, Inc.


ASSIGNEE:
DELTA CAPITAL IV, INC.


ASSIGNEE:
COMERICA BANK
C309569
01/17/90






C500861
07/22/91


C500862
07/22/91


C911282
12/02/94


D551788
08/09/99


2004157300-4
08/06/04


2009131947-4
9/15/09
Equipment Lease




assignment




assignment




continuation




continuation




continuation




continuation
 
 
nmhg financial services, inc.
2003199489-0
10/20/03




20080821120-0
5/23/08
equipment lease


continuation
 
 
crown credit company
2004127249-8
06/23/04




2008196343-9
12/29/08
equipment lease


continuation


 
 
Data Sales Co., Charter #DC2H-474
2005058280-2
3/31/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005074391-7
4/25/05
 
equipment lease


 
 
ervin leasing company
2005078649-8
5/02/05
 
equipment lease


 
 
ervin leasing company
2005078650-1
5/02/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005084801-0
5/9/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005104723-9
6/9/05
 
equipment lease


 
 
Toyota Motor Credit Corporation
2005105083-2
6/10/05
 
equipment lease


 
 
Toyota Motor Credit Corporation
2005105148-0
6/10/05
 
equipment lease


 
 
ervin leasing company
2005113921-0
6/24/05
 
equipment lease


 
 
ervin leasing company
2005113922-2
6/24/05
 
equipment lease


 
 
ervin leasing company
2005113923-4
 
equipment lease




123

--------------------------------------------------------------------------------




 
 
Data Sales Co., Charter #DC2H-474
2005126558-4
7/14/05
 
equipment lease


 
 
Toyota Motor Credit Corporation
2005142121-9
8/10/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005151475-9
8/26/05
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2005193573-7
11/07/05
 
equipment lease


 
 
ervin leasing company
2005201600-7
11/21/05
 
equipment lease


 
 
ervin leasing company
2005201601-9
11/21/05




2006032128-2
2/22/06
equipment lease


Amendment
 
 
IBM Credit LLC
2005209401-3
12/6/05
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2006001969-7
1/3/06
 
equipment lease


 
 
Internal Revenue Service
2006022262-4
1/31/06




2006056098-5
3/30/06
Federal Tax Lien


Release of Lien
 
 
Data Sales Co., Charter #DC2H-474
2006073427-5
4/21/06
 
equipment lease


 
 
ervin leasing company
2006074040-6
4/24/06
 
equipment lease


 
 
ervin leasing company
2006106201-7
6/14/06
 
equipment lease


 
 
ervin leasing company
2006152211-6
9/25/06
 
equipment lease


 
 
IBM Credit LLC
2006181697-7
10/27/06
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2006194534-8
11/20/06
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2006211485-5
12/21/06
 
equipment lease


 
 
IBM Credit LLC
2007000266-8
1/2/07
 
equipment lease


 
 
IBM Credit LLC
2007006498-5
1/11/07
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2007016102-0
1/29/07
 
equipment lease


 
 
ervin leasing company
2007016580-2
1/30/07
 
equipment lease




124

--------------------------------------------------------------------------------




 
 
Toyota Motor Credit Corporation
2007023917-5
2/12/07
 
equipment lease


 
 
Industrial Leasing
2007032582-6
2/28/07
Termination:
2009178973-4
12/22/09
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2007059850-6
4/16/07
 
equipment lease


 
 
Ervin Leasing Company
2007060943-6
4/18/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007060944-8
4/18/07
 
Equipment Lease
 
 
Citicorp Leasing, Inc.
2007062719-3
4/20/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007071472-0
5/4/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007071473-2
5/4/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007071474-4
5/4/07
 
Equipment Lease
 
 
Ervin Leasing Company
200708063-6
5/22/07
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2007087769-7
6/1/07
 
equipment lease


 
 
Ervin Leasing Company
2007088994-5
6/5/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007097169-7
6/19/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007097174-8
6/19/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007097175-0
6/19/07




2008019241-9
2/5/08
Equipment Lease


Amendment
 
 
Ervin Leasing Company
2007097176-2
6/19/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007106686-5
7/5/07
 
Equipment Lease
 
 
Ervin leasing Company
2007119075-5
7/30/07
 
equipment Lease
 
 
Ervin Leasing Company
2007119076-7
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007119077-9
7/30/07
 
Equipment Lease


125

--------------------------------------------------------------------------------




 
 
Ervin Leasing Company
2007119078-1
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007119079-3
7/30/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007120540-5
8/1/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007120541-7
8/1/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007120542-9
8/1/07
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2007127187-2
8/13/07
 
equipment lease


 
 
Ervin Leasing Company
2007128274-8
8/15/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007152452-6
9/28/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007158958-4
10/10/07
 
Equipment lease
 
 
Ervin Leasing Company
2007158969-7
10/10/07
 
equipment Lease
 
 
Ervin Leasing Company
2007165781-8
10/23/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007165782-0
10/23/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007165787-0
10/23/07
 
Equipment Lease
 
 
Ervin Leasing Company
2007165788-2
10/23/07
 
Equipment Lease
 
 
Industrial Leasing, inc.
2007174884-7
11/8/07
 
Equipment Lease
 
 
Ervin Leasing Company
2008003235-8
1/7/08
 
Equipment lease
 
 
Data Sales Co., Charter #DC2H-474
2008009690-8
1/17/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008009691-0
1/17/08
 
equipment lease


 
 
Ervin Leasing Company
2008010858-7
1/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008010859-9
1/22/08
 
Equipment Lease


126

--------------------------------------------------------------------------------




 
 
Ervin Leasing Company
2008010860-2
1/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008010861-4
1/22/08
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2008011511-4
1/22/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008015289-5
1/28/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008015290-8
1/28/08
 
equipment lease


 
 
Ervin Leasing Company
2008028720-6
2/22/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008028723-2
2/22/08
 
Equipment lease
 
 
Ervin Leasing Company
20080428334-5
3/19/08
 
Equipment Lease
 
 
Ervin Leasing Company
2008042835-7
3/19/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008042836-9
3/19/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008057708-5
4/15/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008057709-7
4/15/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008066256-7
4/29/08
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2008079200-5
5/19/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008079201-7
5/19/08
 
equipment lease


 
 
Erwin Leasing Company
2008088642-2
6/4/08
 
Equipment Lease
 
 
IBM Credit LLC
2008104550-8
7/1/08
 
Computer Equipment Lease
 
 
Erwin Leasing Company
2008105479-7
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105480-0
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105481-2
7/3/08
 
Equipment Lease


127

--------------------------------------------------------------------------------




 
 
Erwin Leasing Company
2008105482-4
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105483-6
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105484-8
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008105485-0
7/3/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008122078-8
8/4/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133575-5
8/26/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133576-7
8/26/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133577-9
8/26/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008133578-1
8/26/08
 
Equipment Lease
 
 
Industrial Leasing LLC
2008135007-4
8/28/08
 
Specific Equipment
 
 
Erwin Leasing Company
2008136224-5
9/2/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008136225-7
9/2/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008143459-1
9/16/08
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2008151087-2
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151088-4
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151089-6
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151090-9
9/29/08
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2008151091-1
9/29/08
 
equipment lease


 
 
Erwin Leasing Company
2008154089-9
10/06/08
 
Equipment Lease
 
 
Industrial leasing LLC
2008163072-5
10/22/08
Termination:
2009124098-4
8/26/09
Specific Equipment


128

--------------------------------------------------------------------------------




 
 
Erwin Leasing Company
2008171626-0
11/7/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171627-2
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171648-6
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171649-8
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171650-1
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171653-7
11/07/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008171687-8
11/07/08
 
Equipment Lease
 
 
Industrial Leasing LLC
2008187100-4
12/10/08
 
Specific Equipment
 
 
Erwin Leasing Company
2008197434-3
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197435-5
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197436-7
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197437-9
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2008197438-1
12/30/08
 
Equipment Lease
 
 
Erwin Leasing Company
2009002059-5
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002060-8
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002061-0
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002063-4
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002064-6
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002065-8
1/6/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009002083-6
1/6/09
 
Equipment Lease


129

--------------------------------------------------------------------------------




 
 
Data Sales Co., Charter #DC2H-474
2009011583-7
1/23/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009011584-9
1/23/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
200911585-1
1/23/09
 
equipment lease


 
 
Erwin Leasing Company
2009019106-5
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009019135-6
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009019136-8
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009019137-0
2/5/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009026799-1
2/19/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009028359-1
2/23/09
 
equipment lease


 
 
Erwin Leasing Company
2009033130-4
3/4/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009036945-4
3/11/09
 
Equipment Lease
 
 
Erwin Leasing Company
2009036946-6
3/11/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009045223-5
3/26/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009045225-9
3/26/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009069005-1
5/6/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009086104-2
6/10/09
 
equipment lease


 
 
Data Sales Co., Charter #DC2H-474
2009086105-4
6/10/09
 
equipment lease


 
 
IBM Credit LLC
2009091969-1
6/19/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009095794-4
6/26/09
 
Computer Equipment Lease
 
 
Industrial leasing LLC
2009097252-8
6/30/09
 
Specific Equipment
 
 
IBM Credit LLC
2009098535-9
7/1/09
 
Computer Equipment Lease


130

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2009100477-0
7/7/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009106981-5
7/21/09
 
Computer Equipment Lease
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111047-2
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Ervin Leasing Company
2009114957-4
8/6/09
 
Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009116588-3
8/10/09
 
equipment lease


 
 
IBM Credit LLC
2009119766-4
8/17/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009127774-1
9/2/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009135098-7
9/21/09
 
Computer Equipment Lease
 
 
National City Commercial Capital Company, LLC


(Assignor) EMC Corporation
2009143508-8
10/7/09
 
Specific Equipment Listing
 
 
Data Sales Co., Charter #DC2H-474
2009145679-1
10/12/09
 
equipment lease


 
 
IBM Credit LLC
2009150695-2
10/22/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009152794-4
10/26/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009157318-1
11/03/09
 
Computer Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
2009161761-5
11/12/09
 
equipment lease


 
 
IBM Credit LLC
2009167051-7
11/25/09
 
Computer Equipment Lease
 
 
Industrial Leasing LLC
2009168109-1
11/30/09
 
Specific Equipment Listing
 
 
IBM Credit LLC
2009179569-8
12/22/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009181491-7
12/28/09
 
Computer Equipment Lease
 
 
IBM Credit LLC
2009182281-3
12/29/09
 
Computer Equipment Lease


131

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2010002584-1
1/6/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010008463-1
1/19/10
 
Computer Equipment Lease
 
 
Data Sales Co., Charter #DC2H-474
20100010283-3
1/20/10
 
equipment lease


 
 
IBM Credit LLC
2010020196-0
2/11/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010022958-8
2/18/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010023373-9
2/19/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010024338-6
2/22/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010029366-0
3/3/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010030141-7
3/4/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010032796-6
3/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010034805-9
3/15/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010045281-0
4/2/10
 
Computer Equipment Lease
 
 
National City Commercial Capital Company, LLC


(Assignor): EMC Corporation
2010046443-5
4/6/10
 
Specific Equipment Listing
 
 
IBM Credit LLC
20100058205
4/29/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010065063-2
5/12/10


 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010065533-9
5/13/10
 
Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010065534-1
5/13/10
 
Equipment Lease
 
 
IBM Credit LLC
2010072575-6
5/26/10
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010074877-8
6/1/10
 
Equipment Lease
 
 
IBM Credit LLC
2010075031-7
6/1/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010077099-1
6/4/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010079576-5
6/10/10
 
Computer Equipment Lease


132

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2010090177-4
6/30/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010091351-5
7/2/10
 
Computer Equipment Lease
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091497-3
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 001 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091498-5
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 002 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091499-7
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 003 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091497-3
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 004 to Master
Lease Agreement dated 5/20/10.
 
 
Kingsbridge Holdings, LLC


(Assignor): Scandia Capital Partners, Inc.
2010091502-6
7/2/10
 
Forklifts and other assets by SP, as Lessor by assignment from Scandia Capital
Partners Inc., to Debtor as Lessee, under Equipment Schedule No. 005 to Master
Lease Agreement dated 5/20/10.


133

--------------------------------------------------------------------------------




 
 
Data Sales Co., Inc. Charter #DC2H-474
2010095056-3
7/12/10
 
Equipment Lease
 
 
IBM Credit LLC
2010108174-9
8/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010109227-3
8/12/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010114427-4
8/25/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010118208-4
9/2/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010123351-4
9/14/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010124208-2
9/15/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010126284-4
9/20/10
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-24-474
2010126241-4
9/20/10
 
Equipment Lease
 
 
IBM Credit LLC
2010129506-9
9/27/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010130796-5
9/29/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010138762-2
10/15/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010140624-4
10/20/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010144493-9
10/27/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010155943-7
11/23/10
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2010161307-7
12/07/10
 
Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2010161309-1
12/07/10
 
Equipment Lease
 
 
IBM Credit LLC
2010163313-2
12/10/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010166336-3
12/17/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010166971-9
12/20/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2010171085-7
12/29/10
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011001384-8
1/4/11
 
Computer Equipment Lease
 
 
Industrial Leasing, LLC
2011013801-8
1/31/11
 
Specific Equipment
 
 
IBM Credit LLC
2011015333-7
2/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011016071-2
2/3/11
 
Computer Equipment Lease


134

--------------------------------------------------------------------------------




 
 
Data Sales Co., Inc. Charter #DC-2H-474
2011016629-5
2/4/11
 
Equipment Lease
 
 
IBM Credit LLC
2011017618-3
2/7/11
 
Computer Equipment Lease
 
 
State of Michigan
2011019235-3
2/9/11
 
Tax Lien: $7,525.99
 
 
IBM Credit LLC
2011019358-3
2/9/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011030555-6
3/3/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2011030586-1
3/3/11
 
Equipment Lease
 
 
IBM Credit LLC
2011031181-4
3/4/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011034747-7
3/11/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011037140-4
3/16/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc. Charter #DC-2H-474
2011044137-6
3/29/11
 
Equipment Lease
 
 
IBM Credit LLC
2011044328-1
3/39/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011049069-6
4/5/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011053534-9
4/13/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011054318-2
4/14/11
 
Computer Equipment Lease
 
 
Wells Fargo, N.A.
2011062106-3
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062109-9
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062111-4
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062114-0
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
201106216-4
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062118-8
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062395-4
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011062397-8
4/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011065472-1
5/5/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011066054-6
5/6/11
 
Equipment Lease
 
 
IBM Credit LLC
2011071218-1
5/18/11
 
Computer Equipment Lease


135

--------------------------------------------------------------------------------




 
 
IBM Credit LLC
2011078498-0
5/31/11
 
Computer Equipment Lease
 
 
Wells Fargo, N.A.
2011093459-7
6/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011093476-3
6/9/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011093482-6
6/29/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011093508-2
6/29/11
 
Equipment Lease
 
 
IBM Credit LLC
2011095363-6
7/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011095364-8
7/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
201100096-7
7/13/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011107186-5
7/26/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011110314-3
8/1/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011113368-9
8/5/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc.
2011118937-1
8/18/11
 
Equipment Lease
 
 
IBM Credit LLC
2011119255-6
8/18/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc.
2011122056-9
8/25/11
 
Equipment Lease
 
 
IBM Credit LLC
2011126096-7
9/2/11
 
Computer Equipment Lease
 
 
Data Sales Co., Inc.
2011126542-4
9/6/11
 
Equipment Lease
 
 
Wells Fargo, N.A.
2011132800-0
9/20/11
 
Equipment Lease
 
 
Data Sales Co., Inc.
2011133695-6
9/21/11
 
Equipment Lease
 
 
PNC Equipment, LLC


EMC Corporation (Assignor)
2011138320-8
9/30/11
 
Specific Equipment Listing
 
 
PNC Equipment, LLC


EMC Corporation (Assignor)
2011138321-0
9/30/11
 
Specific Equipment Listing
 
 
IBM Credit LLC
2011138381-6
9/30/11
 
Computer Equipment Lease
 
 
IBM Credit LLC
2011139796-6
10/4/11
 
Computer Equipment Lease





DEBTOR: PERRIGO COMPANY OF SOUTH CAROLINA, Inc.

136

--------------------------------------------------------------------------------








Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
Park National Bank


Vision Financial Group, Inc.


U.S. Bank National Association
2007146446-5
9/18/07
Assignment:
U.S. Bank National Association
2010138123-8
10/13/10
Equipment Lease
 
 
Park National Bank


Vision Financial Group, Inc.


U.S. Bank National Association


2007170359-0
10/30/07
Assignment:
U.S. Bank National Association
2010138132-7
10/13/10
Equipment Lease
 
 
Vision Financial Group, Inc.


Park National Bank
2008068215-3
5/1/08
Assignment:
Park National Bank
2008188749-9
12/12/08
Equipment Lease
 
 
Vision Financial Group, Inc.


Park National Bank


U.S. Bank National Association


2008104714-6
7/2/08
Assignment:
Park National Bank
2008188767-7
12/12/08


Assignment:
U.S. Bank National Association
2010138181-0
10/13/10
Equipment lease
 
 
Charles Bowman & Company
2008168716-6
10/31/08
Termination:
2009097843-1
7/1/09
Consignment Goods


137

--------------------------------------------------------------------------------




 
 
L. Perrigo Company
2009109652-1
7/28/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111048-4
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.





DEBTOR: PERRIGO PHARMACEUTICALS COMPANY



138

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/04/11
L. Perrigo Company
2009109653-3
7/28/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111050-9
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
J.R. Automation Technologies, LLC
2010144910-5
10/28/10
 
Specific Equipment


Pursuant to MI Special Tool Lien Act















DEBTOR: PERRIGO INTERNATIONAL, LLC



139

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
THRU 10/4/11
JPMorgan Chase Bank, N.A., as Agent


JPMorgan Chase Bank, N.A.
2005047985-3
3/17/05
Amendment:
Collateral Restatement
2008062417-5
4/22/08


Continuation:
2009146914-2
10/14/09


Amendment:
Secured party name change to JPMorgan Chase Bank, N.A.
2009163975-1
11/18/09
Stock pledge
 
 
JPMorgan Chase Bank, N.A., as Administrative Agent under a Term loan Agreement
2008062416-3
4/22/08
Termination:
2010155134-2
11/22/10
Stock Pledge
 
 
JPMorgan Chase Bank, N.A., as Collateral Agent
2008084567-8
5/29/08
 
Stock Pledge
 
 
 
2010155134-2
 
UCC forthcoming









DEBTOR: PERRIGO HOLLAND INC.



140

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


MICHIGAN SOS/
UCC DIVISION
10/4/2011
L. Perrigo Company
2009109655-7
7/28/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


(Assignor) Perrigo Receivables, LLC
2009111049-6
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.





DEBTOR: Perrigo Florida Inc.



141

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Florida SOS/
UCC DIVISION
THRU 9/30/11
L. Perrigo Company
2011477897X
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets
 
 
Bank of America, National Association , as agent


Perrigo Receivables, LLC
201104778988
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets
(iii) Blocked Accounts





DEBTOR: Perrigo International Holdings LLC




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Michigan SOS/
UCC DIVISION
THRU 10/4/11
No Lien of Record
 
 
 







DEBTOR: Perrigo International Holdings II Inc.



142

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 9/21/11
JPMorgan Chase Bank, N.A., as Collateral Agent
2010 3519406
10/08/10
 
Stock Pledge





DEBTOR: PBM Nutritionals, LLC



143

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 11/5/10
Wachovia bank, National Association, as Administrative Agent
6338617-4
9/29/06




Termination:
2010 3468828
10/05/10


Continuation:
2011 2096991
6/2/11
All Assets and Personal Property of the Debtor
 
 
US Bancorp
2007 0638089
2/20/07
 
Lease Equipment
 
 
US Bancorp
2008 1030004
3/25/08
 
Equipment filing


Informational
 
 
US Bancorp
2008 1165594
4/3/08
 
Equipment filing


Informational
 
 
Bank of America, National Association, as Agent


Perrigo Receivables, LLC
2011 2266198
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets
(iii) Blocked Accounts
 
 
L. Perrigo Company
2011 22662206
6/14/11
 
Debtor’s right, title and interest, whether now owned or hereafter acquired,
whether existing on the effective date of the Cross-Sale Agreement (7/23/09) or
thereafter arising at any time and wherever located in and on the following:


(i) Conveyed Receivables and
(ii) related Assets





DEBTOR: PBM Holdings, LLC



144

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 11/5/10
Wachovia bank, National Association, as Administrative Agent
6338602-6
9/29/06
Amendment:
Partial Release
2009 1847984
6/10/09


Termination:
2010 3468703
10/05/10


Continuation:
2011 2141680
6/6/11
All personal property of the Debtor now owned or hereafter acquired.
 
 
Wachovia Financial Services, Inc.
2007 3611968
9/25/07
Termination:
2010 1518152
4/30/10
Airframe: Raytheon Aircraft
FAA Registration No. N438BC


Engines Pratt & Whitney Canada JT15D-5





DEBTOR: Paddock Laboratories, LLC




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 9/21/11
No Liens of Record
 
 
 







DEBTOR: ChemAgis USA, Inc.




Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 10/11/11
No Liens of Record
 
 
 





DEBTOR: Perrigo New York, Inc.



145

--------------------------------------------------------------------------------






Jurisdiction
and Index Searched






Periods
Covered








Secured Party


Initial
File No.
and File Date




Amendments
(with File No. and File Date)








Collateral Description


Delaware SOS/
UCC DIVISION
THRU 10/11/11
Raymond Leasing Corporation
6376993-2
10/30/06
 
Equipment Lease
 
 
Raymond Leasing Corporation
6383683-0
11/2/06
 
Equipment Lease
 
 
Raymond Leasing Corporation
2008 1605235
5/8/08
 
Equipment Lease
 
 
Raymond Leasing Corporation
2008 2593372
7/29/08
 
Equipment Lease
 
 
L. Perrigo Company
2009 2398185
7/27/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Bank of America, National Association, as Agent


Perigo Receivables, LLC
(Assignor)
2009 2429360
7/29/09
 
All Debtor’s right, title and interest in the following


(i) Conveyed Receivables ann


(ii) Related Assets


All terms defined in Cross-Sale Agreement dated July 23, 2009.
 
 
Raymond Leasing Corporation
2010 1090103
3/30/10
 
Equipment Lease
 
 
Raymond Leasing Corporation
2011 1275059
4/6/11
 
Equipment Lease














146

--------------------------------------------------------------------------------




Schedule 6.04


Investments




1.
Perrigo Asia Holding Company Ltd. has a 49.9% ownership interest in Zibo
Xinhua-Perrigo Pharmaceutical Company Ltd.



2.
Perrigo New York, Inc. has a 18.5% ownership interest in Cobrek Parmaceuticals,
Inc.



3.
Perrigo Israel Pharmaceuticals Ltd. has a 13.2% ownership interest in Meditor
Pharmaceuticals Ltd.



4.
Perrigo Israel Pharmaceuticals Ltd. presently maintains a portfolio of auction
rate securities with a total par value of $18,000,000, such receivables having
been written down to a book value of $7,503,000 in the consolidated financial
statement of Perrigo Company for the fiscal year ended June 25, 2011.



5.
Perrigo Company has guaranteed the various financial obligations and liabilities
of Perrigo Mexico Holdings SA de CV, Perrigo de Mexico SA de CV, Quimica
Farmacia SA de CV and Laboratories DIBA SA (collectively, “Perrigo Mexico”) to
HSBC Mexico SA up to an aggregate amount of 15,000,000 Mexican pesos
(approximately $1,103,000). As of October 14, 2011 Perrigo Mexico’s financial
obligations to HSBC Mexico SA that were covered by the Perrigo Company guaranty
were approximately 6,000,000 Mexican pesos (approximately $438,000).



6.
Perrigo Company has guaranteed the principal obligations of Perrigo API India
Pvt. Ltd. (“Perrigo India”) under the Term Loan dated as of July 6, 2011 between
Perrigo India as borrower and Hong Kong and Shanghai Banking Company Ltd. as
lender, up to 267,600,000 Indian rupees (approximately $5,446,000). As of
October 18, 2011 the principal obligations outstanding and covered by the
Perrigo Company guaranty were 50,000,000 Indian rupees (approximately
$1,017,600).



7.
Existing intercompany loans made by a Subsidiary to another Subsidiary, and
intercompany guaranties made by a Subsidiary in favor of another Subsidiary as
disclosed to the Lender on or before the Closing Date.










147

--------------------------------------------------------------------------------

Schedule 6.08


Existing Restrictions




1.
Restrictions and conditions under the terms of Borrower’s 2008 Term Loan
Agreement, Senior Notes and Permitted Securitization Transaction.



1.
Restrictions and conditions under the terms of the Investments referenced in
items 1 – 3 of Schedule 6.04.



1.
Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s,
majority ownership interest in Perrigo API India, an India joint venture
company.



1.
Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s
majority ownership interest of Chemagis India Private Ltd., an India joint
venture company.














--------------------------------------------------------------------------------

Exhibit A - Assignment and Assumption    
 
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of _____________]


3.
U.S. Borrower:        Perrigo Company



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of October 26, 2011 among
Perrigo Company, certain Foreign Subsidiary Borrowers parties thereto, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.



6.
Assigned Interest:

    

--------------------------------------------------------------------------------

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loan
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:





--------------------------------------------------------------------------------

Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




Consented to:


[NAME OF RELEVANT PARTY]




By________________________________
Title:

--------------------------------------------------------------------------------

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
U.S. Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the U.S. Borrower, any of its Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.



--------------------------------------------------------------------------------

Exhibit B -- Foreign Subsidiary Borrower Agreement


FOREIGN SUBSIDIARY BORROWER AGREEMENT


THIS FOREIGN SUBSIDIARY BORROWER AGREEMENT (this "Agreement"), dated as of
_____________, 20__, is entered into by _________________, a ________________
(the "New Foreign Subsidiary Borrower"), Perrigo Company (the “U.S. Borrower”)
and JPMorgan Chase Bank, N.A., as Administrative Agent, pursuant to the Credit
Agreement (as amended or modified from time to time, the "Credit Agreement"),
dated as of October 26, 2011, among the U.S. Borrower, the Foreign Subsidiary
Borrowers party hereto, the Lenders party hereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent.


WITNESSETH:


WHEREAS, the parties to this Foreign Subsidiary Borrower Agreement wish to
designate the New Foreign Subsidiary Borrower as a Foreign Subsidiary Borrower
under the Credit Agreement in the manner hereinafter set forth; and


WHEREAS, this Foreign Subsidiary Borrower Agreement is entered into pursuant to
the Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1.    The New Foreign Subsidiary Borrower hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement and the other Loan
Documents and unconditionally agrees to: (a) join the Credit Agreement and the
other Loan Documents as a Foreign Subsidiary Borrower, (b) be bound by, and
hereby ratifies and confirms, all covenants, agreements, consents, submissions,
appointments, acknowledgments and other terms and provisions attributable to a
Foreign Subsidiary Borrower in the Credit Agreement and the other Loan
Documents; and (c) perform all obligations required of it as a Foreign
Subsidiary Borrower by the Credit Agreement and the other Loan Documents.


2.    The New Foreign Subsidiary Borrower hereby represents and warrants to the
Agents and the Lenders that:


(a) The New Foreign Subsidiary Borrower is a Wholly-Owned Subsidiary of the U.S.
Borrower and satisfies all conditions to becoming a Foreign Subsidiary Borrower
under the Credit Agreement.


(b) The representations and warranties with respect to it contained in, or made
or deemed made by it in, the Credit Agreement and any other Loan Document are
true and correct in all material respects on the date hereof.


(c) The execution, delivery and performance by the New Foreign Subsidiary
Borrower of this Agreement are within its corporate powers and have been duly
authorized by all necessary corporate, stockholder and other action. This
Agreement has been duly executed and delivered by the New Foreign Subsidiary
Borrower and constitutes a legal, valid and binding obligation of the New
Foreign Subsidiary Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.



--------------------------------------------------------------------------------

(d)    The execution, delivery and performance by the New Foreign Subsidiary
Borrower of this Agreement (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (ii)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the New Foreign Subsidiary Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the New Foreign Subsidiary Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the New Foreign Subsidiary Borrower or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the New Foreign Subsidiary Borrower or any of its Subsidiaries.


(e)    The address and jurisdiction of incorporation of the Foreign Subsidiary
Borrower is set forth in Schedule A to this Agreement.


3.    The U.S. Borrower represents and warrants to the Agents and the Lenders
that (a) no Default shall have occurred and be continuing hereunder as of the
date hereof; and (b) the representations and warranties made by the Borrowers
and contained in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of such date (other than those representations and warranties that by
their terms speak as of a particular date, which representations and warranties
shall be true and correct in all material respects as of such particular date).


4.    The U.S. Borrower and each other Guarantor agrees that its Guaranty shall
remain in full force and effect after giving effect to this Foreign Subsidiary
Borrower Agreement, including without limitation after including the New Foreign
Subsidiary Borrower as a Foreign Subsidiary Borrower under the Credit Agreement
and the execution and delivery of any Ancillary Facility Document.


5.    The New Foreign Subsidiary shall be entitled [to obtain Revolving Loans]
[request the creation of Ancillary Facilities under Section 2.21 of the Credit
Agreement]. [Attached hereto as Schedule B is the final Ancillary Facility
Document.]


6.    The New Foreign Subsidiary Borrower shall not become a Foreign Subsidiary
Borrower under the Credit Agreement until (a) this Agreement is signed by all
parties hereto and by the Administrative Agent and where indicated below and (b)
the Administrative Agent shall have received such documents (including legal
opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of the
New Foreign Subsidiary Borrower, the authorization of Borrowings as they relate
to the New Foreign Subsidiary Borrower and any other legal matters relating to
the New Foreign Subsidiary Borrower and this Agreement, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


7.    Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement. This Foreign Subsidiary Borrower
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns. Except as expressly amended hereby,
each Borrower agrees that the Credit Agreement and the other Loan Documents are
ratified and confirmed and shall remain in full force and effect, and that it
has no set off, counterclaim, or defense with respect to any of the foregoing.
This Foreign Subsidiary Borrower Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Foreign Subsidiary Borrower

--------------------------------------------------------------------------------

Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Foreign Subsidiary Borrower Agreement. This Foreign
Subsidiary Borrower Agreement shall be governed by, and construed in accordance
with, the law of the State of Michigan.


8.    [Other modifications to the Credit Agreement provisions reasonably
requested by the Administrative Agent relating to laws, regulations and standard
practice of the jurisdiction of the New Foreign Subsidiary Borrower].



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Foreign Subsidiary
Borrower Agreement to be duly executed and delivered as of the day and year set
forth above.




________________________, as a Foreign Subsidiary Borrower




By _________________________
Name:
Title:




PERRIGO COMPANY




By _________________________
Name:
Title:


[EXISTING FOREIGN SUBSIDIARY BORROWERS]




By _________________________
Name:
Title:


[GUARANTORS]




By _________________________
Name:
Title:






Acknowledged and Consented to:


JPMORGAN CHASE BANK, N.A., as Administrative Agent




By _________________________
Name:
Title:

--------------------------------------------------------------------------------



SCHEDULE A




ADMINISTRATIVE INFORMATION


Jurisdiction of organization:


Address:     

--------------------------------------------------------------------------------







SCHEDULE B


Final Ancillary Facility Document – if applicable















--------------------------------------------------------------------------------



Exhibit C -- Foreign Subsidiary Borrower Termination




FOREIGN SUBSIDIARY BORROWER TERMINATION


THIS FOREIGN SUBSIDIARY BORROWER TERMINATION (this "Agreement"), dated as of
_____________, 20__, is entered into by _________________, a ________________
(the "Foreign Subsidiary Borrower"), Perrigo Company (the “U.S. Borrower”) and
JPMorgan Chase Bank, N.A., as Administrative Agent, pursuant to the Credit
Agreement (as amended or modified from time to time, the "Credit Agreement"),
dated as of October 26, 2011, among the U.S. Borrower, the Foreign Subsidiary
Borrowers party hereto, the Lenders party hereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent.


WITNESSETH:


WHEREAS, the parties to this Agreement wish to remove the Foreign Subsidiary
Borrower as a Foreign Subsidiary Borrower under the Credit Agreement in the
manner hereinafter set forth; and


WHEREAS, this Agreement is entered into pursuant to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1.    The Foreign Subsidiary Borrower's ability to request or obtain Loans under
the Credit Agreement is hereby irrevocably terminated. The Foreign Subsidiary
Borrower shall no longer be considered a Foreign Subsidiary Borrower for
purposes of requesting or obtaining Loans and, upon payment in full of all
Obligations under the Credit Agreement and the other Loan Documents owing by the
Foreign Subsidiary Borrower, the Foreign Subsidiary Borrower shall no longer be
a party to the Credit Agreement.


2.     The Foreign Subsidiary Borrower and the U.S. Borrower agree, jointly and
severally, that all Obligations under the Credit Agreement and the other Loan
Documents owing by the Foreign Subsidiary Borrower shall be paid in full on the
date hereof.


3.    Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement. This Foreign Subsidiary Borrower
Termination shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Foreign Subsidiary
Borrower Termination may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Foreign Subsidiary Borrower Termination by telecopy
shall be effective as delivery of a manually executed counterpart of this
Foreign Subsidiary Borrower Termination. This Foreign Subsidiary Borrower
Termination shall be governed by, and construed in accordance with, the law of
the State of Michigan.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Foreign Subsidiary
Borrower Termination to be duly executed and delivered as of the day and year
set forth above.


________________________, as the Foreign Subsidiary Borrower




By _________________________
Name:
Title:




PERRIGO COMPANY




By _________________________
Name:
Title:


Acknowledged and Consented to:


JPMORGAN CHASE BANK, N.A., as Administrative Agent




By _________________________
Name:
Title:





--------------------------------------------------------------------------------



Exhibit D -- Lender Addition and Acknowledgement Agreement




LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT
Dated: ________, 20__


Reference is made to the Credit Agreement (as amended or modified from time to
time, the "Credit Agreement"), dated as of October 26, 2011, is among Perrigo
Company, the Foreign Subsidiary Borrowers party hereto, the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. Capitalized
terms which are defined in the Credit Agreement and which are used herein
without definition shall have the same meanings herein as in the Credit
Agreement.


The Borrowers and _________________________________ (the "[New or Current]
Lender") agree as follows:


1.    Subject to Section 2.08 of the Credit Agreement and this Lender Addition
and Acknowledgement Agreement, the Borrowers hereby increase the Aggregate
Revolving Commitments from $__________ to $_____________ (such increase shall be
in increments of $10,000,000 and shall not cause the Aggregate Revolving
Commitment to exceed $325,000,000). This Lender Addition and Acknowledgement
Agreement is entered into pursuant to, and authorized by, Section 2.08 of the
Credit Agreement.


2.    The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Commitment and the Commitment of each Lender under the Credit
Agreement, including without limitation, the [New or Current] Lender, are set
forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto replaces Schedule
2.01 to the Credit Agreement as of the Closing Date.


3.    [If requested by the Current Lender, the Current Lender attaches the notes
delivered to it under the Credit Agreement and requests that the Borrowers
exchange such notes for new notes in the amount of its revised Commitment][ If
requested by the New Lender, the New Lender requests that the Borrowers issue
notes in the amount of its Commitment.]


4.    The [New or Current] Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent specified herein,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement on the basis of which it has made such analysis and
decision independently and without reliance on any Agent or any other Lender,
and (v) if it is a Foreign Lender, attached to this Lender Addition and
Acknowledgment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
it; and (b) agrees that (i) it will, independently and without reliance on any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of

--------------------------------------------------------------------------------

the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


5.    The effective date for this Lender Addition and Acknowledgement Agreement
shall be              (the "Closing Date"). Following the execution of this
Lender Addition and Acknowledgement Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.


6.    Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and to the extent provided
in this Lender Addition and Acknowledgement Agreement, have the rights and
obligations of a Lender under each such agreement.


7.    Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.


8.    The U.S. Borrower represents and warrants to the Agents and the Lenders
that (a) no Default shall have occurred and be continuing hereunder as of the
Closing Date; and (b) the representations and warranties made by the Borrowers
and contained in Article III of the Credit Agreement are true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date (other than those representations and warranties that by
their terms speak as of a particular date, which representations and warranties
shall be true and correct in all material respects as of such particular date).


9.        Except as expressly amended hereby, each Borrower agrees that the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall remain in full force and effect, and that it has no set off, counterclaim,
or defense with respect to any of the foregoing.


10.    This Lender Addition and Acknowledgment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Lender Addition and Acknowledgment Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Lender Addition
and Acknowledgment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Addition and Acknowledgment
Agreement. This Lender Addition and Acknowledgment Agreement shall be governed
by, and construed in accordance with, the law of the State of Michigan.
PERRIGO COMPANY




By _________________________
Name:
Title:



--------------------------------------------------------------------------------



[ANY FOREIGN SUBSIDIARY BORROWERS]




By _________________________
Name:
Title:


[CURRENT LENDER OR NEW LENDER]


By _________________________
Name:
Title:




Acknowledged and Consented to:


JPMORGAN CHASE BANK, N.A., as Administrative Agent




By _________________________
Name:
Title:

--------------------------------------------------------------------------------



Schedule 2.01


Lenders and Commitments
(as of the Closing Date)





--------------------------------------------------------------------------------



Exhibit E -- Form of Note


NOTE




[Date]




_______________________, a ___________________ (the "Borrower"), promises to pay
to the order of ____________________________________ (the "Lender") the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement (as hereinafter defined), in
immediately available funds at the office of JPMorgan Chase Bank, N.A.,, as
Administrative Agent, designated in the Credit Agreement, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Credit Agreement. The Borrower shall pay the principal of and accrued and
unpaid interest on the Loans in the amounts and at the times required under the
Credit Agreement.


The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of October 26, 2011 (the "Credit
Agreement”) by and among Perrigo Company, a Michigan corporation (the “U.S.
Borrower”), the Foreign Subsidiary Borrowers from time to time party thereto
(together with the U.S. Borrower, the “Borrowers”), the Lenders (together with
their respective successors and assigns, the “Lenders”), and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), to which Credit Agreement reference is hereby made for a statement of
the terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated. This Note
is secured and/or guaranteed as more specifically described in the Credit
Agreement and other Loan Documents, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Credit Agreement.




                                                    


By:                         
Print Name:                     
Title:                         









--------------------------------------------------------------------------------



Exhibit F -- Forms of Tax Certificate


U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of October 26, 2011
among Perrigo Company, certain Foreign Subsidiary Borrowers parties thereto, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement").


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]






By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





 
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of October 26, 2011
among Perrigo Company, certain Foreign Subsidiary Borrowers parties thereto, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement").


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]


 



--------------------------------------------------------------------------------







U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of October 26, 2011
among Perrigo Company, certain Foreign Subsidiary Borrowers parties thereto, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement").


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]


 





--------------------------------------------------------------------------------





U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of October 26, 2011
among Perrigo Company, certain Foreign Subsidiary Borrowers parties thereto, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement").


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]







--------------------------------------------------------------------------------







Exhibit G -- Mandatory Cost Rate




MANDATORY COST


1. The Mandatory Cost Rate (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.
 
2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
"Associated Costs Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders' Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. The Administrative Agent
will, at the request of the applicable Borrower, deliver to such Borrower a
statement setting forth the calculation of Mandatory Cost Rate.
 
3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.
 
4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:
 
 (a)    in relation to a Loan in Sterling:
 
AB + C(B – D) + E × 0.01 percent per annum
100 – (A + C)
 
 (b)    in relation to a Loan in any currency other than Sterling:
 
E x 0.01
per cent. per annum.
300


Where:
 
 A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
  
B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost Rate and, if

--------------------------------------------------------------------------------

the Loan is an Unpaid Sum, the additional rate of interest specified in Section
2.12(d)) payable for the relevant Interest Period on the Loan.


C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
 


D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
 
E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
 
5. For the purposes of this Exhibit:
 
 
(a) "Eligible Liabilities" and "Special Deposits" have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
 
(b) "Facility Office" means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
 
(c) "Fees Rules" means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
 
(d) "Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);
 
(e) "Participating Member State" means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
(f) "Reference Banks" means, in relation to Mandatory Cost Rate, the principal
London offices of JPMorgan Chase Bank, N.A..
 
(g) "Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
 
(h) "Unpaid Sum" means any sum due and payable but unpaid by the applicable
Borrower under the Loan Documents.
 
6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by

--------------------------------------------------------------------------------

subtracting D from B shall be taken as zero. The resulting figures shall be
rounded to four decimal places.
 
7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.
 
8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:
  
(a) the jurisdiction of its Facility Office; and
 
(b) any other information that the Administrative Agent may reasonably require
for such purpose.


Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.
 
10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.
 
11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost Rate to the Lenders on the basis of the
Associated Costs Rate for each Lender based on the information provided by each
Lender and each Reference Bank, as applicable, pursuant to paragraphs 3, 7 and 8
above.
 
12. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost Rate, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.
 
13. The Administrative Agent may from time to time, after consultation with the
U.S. Borrower and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Exhibit G in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.





--------------------------------------------------------------------------------

Exhibit H-1






OPINION OF COUNSEL FOR THE U.S. BORROWER
    




October 26, 2011




JPMorgan Chase Bank, N.A., as Administrative
Agent, and the Lenders party to the
Credit Agreement referred to below


Ladies and Gentlemen:


We have acted as counsel for Perrigo Company, a Michigan corporation (the “U.S.
Borrower”) and the Domestic Subsidiaries that are Guarantors (collectively, with
the U.S. Borrower, the “Obligors”) in connection with the Credit Agreement dated
as of the date hereof (the “Credit Agreement”) among the U.S. Borrower, the
Foreign Subsidiary Borrowers who are from time to time parties to the Credit
Agreement, the Lenders who are parties to the Credit Agreement, and JPMorgan
Chase Bank, N.A., as Administrative Agent. This opinion is being rendered to you
at the request of the U.S. Borrower pursuant to Section 4.01(b) of the Credit
Agreement.


Each capitalized term that is used but not defined in this opinion has the
meaning that the Credit Agreement gives it.


We have examined the following documents, each of which is dated the same date
as this opinion unless otherwise indicated:


•
Credit Agreement.

•
Guaranty by Obligors in favor of Administrative Agent.



•
Pledge Agreement and Irrevocable Proxy (governed by Michigan law) by Perrigo
International Holdings II, Inc. (an Obligor) (“Holdings II”) in favor of
Administrative Agent (“Pledge Agreement”).



This letter refers to the documents listed above as the “Credit Documents.”


We have also examined the following:


•
Good standing certificates issued by the Michigan Department of Energy, Labor
and Economic Growth (“Michigan Department”) dated __________, 2010, with respect
to Perrigo Company, L. Perrigo Company, Perrigo Company of South Carolina, Inc.,
Perrigo Pharmaceuticals Company, Perrigo International, Inc., Perrigo
International Holdings, Inc. and Perrigo Holland, Inc. (collectively, the
“Michigan Corporations”).



•
Good standing certificate issued by the Delaware Secretary of State (“Delaware
Secretary of State”) dated ________, 2010 with respect to Holdings II, Inc., PBM
Holdings, Inc. and PBM

--------------------------------------------------------------------------------

Nutritionals, LLC (collectively, the “Delaware Entities”).


•
Good standing certificate issued by the Florida Secretary of State (“Florida
Secretary of State”) dated ________, 2010, with respect to Perrigo Florida, Inc.



•
Articles of incorporation of each of the Michigan Corporations as certified by
the Michigan Department on __________, 2010.



•
Certificates of Incorporation or Certificates of Formation of the Delaware
Entities, each as certified by the Delaware Secretary of State on _________,
2010.



•
Articles of Incorporation of Perrigo Florida, Inc., as certified by the Florida
Secretary of State on ________, 2010.



•
Bylaws of each Obligor, other than PBM Nutritionals, LLC.



•
Limited Liability Company Agreement of PBM Nutritionals, LLC.



•
Certificates of Todd W. Kingma, as Secretary of each Obligor, each of which is
dated October __, 2010, and certifies (1) the articles of incorporation,
certificate of incorporation, certificate of formation, bylaws and limited
liability company agreement, as applicable, of each Obligor, as attached to the
Certificate, (2) the adoption by the board of directors, a committee of the
board of directors, or a member, as applicable, of each Obligor of resolutions
authorizing the Obligor’s execution, delivery and performance of the Credit
Documents to which it is a party and (3) the incumbency and signature of certain
officers of each Obligor whom the resolutions authorize to act on behalf of the
Obligor (“Secretary’s Certificates”).



•
[Certificate of Judy L. Brown, as Chief Financial Officer of the U.S. Borrower,
dated October __, 2010 (“Officer’s Certificate”), attached to this opinion
letter.]



We have assumed (1) the genuineness of all signatures and of all Credit
Documents that have been submitted to us as originals, (2) that each copy that
has been submitted to us conforms to the original, (3) the legal capacity of
each natural Person and (4) as to each Credit Document to be entered into by a
Person or Persons other than an Obligor, that each such Person that has executed
the document had the power to enter into and perform its obligations under it
and that the document has been duly authorized, executed and delivered by, and
is binding on and enforceable against, that Person.


Any reference in this opinion to our knowledge means the actual knowledge of the
attorney who has signed this opinion and each attorney in this firm who has been
actively involved in reviewing the Credit Documents or in preparing this
opinion, and those attorneys have not made any investigation of or inquiry as to
those factual matters with respect to which this opinion states that we do or do
not have knowledge, except as set forth in this letter.


Subject to the assumptions, qualifications and limitations in this letter, we
express the following opinions:


1.    Each Obligor, other than PBM Nutritionals, LLC (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation, and (b) has all requisite power and authority to conduct
business and own properties. PBM Nutritionals, LLC (a) is a limited

--------------------------------------------------------------------------------

liability company validly existing and in good standing under the laws of its
state of organization, and (b) has all requisite company power and authority to
conduct business and own properties.


2.    The Credit Documents (a) have been duly authorized by proper corporate or
limited liability company action, as appropriate, on the part of each Obligor
and (b) when executed and delivered by each Obligor, will constitute the valid
and binding obligations of each Obligor, enforceable against each of them in
accordance with their respective terms.


3.    The execution, delivery, and performance by each Obligor of the Credit
Documents to which it is a party and compliance with their terms and provisions
do not and will not (a) violate any provision of the certificate of
incorporation, articles of incorporation, certification of formation, bylaws or
limited liability company agreement of such Obligor, (b) violate any applicable
law, rule, or regulation, (c) violate any order, writ, injunction, or decree of
any Michigan or federal Governmental Authority or arbitral award that applies to
such Obligor and of which we have knowledge, or (d) except as could not
reasonably be expected to have a Material Adverse Effect, result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or require prepayment of any indebtedness pursuant to the terms of
any agreement or instrument to which such Obligor is a party or by which it is
bound and of which we have knowledge, or result in the creation or imposition of
any Lien or other encumbrance upon any property of such Obligor pursuant to the
terms of any such agreement or instrument.


4.    Except as set forth in the SEC Documents and except for the Disclosed
Matters, we do not know of any action, suit, or proceeding pending against or
overtly threatened against or affecting, any Obligor before any arbitrator or
Governmental Authority as to which we believe that an adverse decision would
have a Material Adverse Effect or that in any manner draws into question the
validity or enforceability of the Credit Documents.


5.    No authorization, consent, or approval of, or filing or registration with,
any Michigan or federal Governmental Authority is required, under Michigan or
federal law, for the execution, delivery, or performance by each Obligor of the
Credit Documents or for the validity or enforceability of the Credit Documents
against each Obligor.


6.    None of the Obligors is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.


7.    Assuming that the Borrowers will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the making of Advances under the
Credit Agreement will not violate Regulations U and X of the Board.


8.    To the extent, if any, that Michigan law applies, the Pledge Agreement is
sufficient to create in favor of the Administrative Agent a valid security
interest in the partnership interests of Perrigo UK Finco Limited Partnership, a
limited partnership organized in the United Kingdom that are described in the
Pledge Agreement (“Pledged Interests”).


9.    To the extent that the collateral described in the attached form of UCC
financing statement consists of personal property in which a security interest
may be perfected by filing a financing statement under the Michigan Uniform
Commercial Code (“Article 9 Filing Collateral”), that security interest will be
perfected by filing the attached financing statement in the office of the
Delaware Secretary of State.

--------------------------------------------------------------------------------



Our opinions are subject to the following assumptions, limitations and
qualifications:


A.    Our opinions are subject to (1) the effect of generally applicable
bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization,
arrangement, moratorium and other similar laws and (2) limitations that are
imposed by the effect of general principles of equity (regardless of whether
enforcement is considered in proceedings at law or in equity).


B.    Certain provisions in the Credit Documents are not or may not be
enforceable under Michigan law. In our opinion, however, this does not render
any Credit Document invalid as a whole, and the Administrative Agent may
exercise remedies under them that would normally be available to creditors and
secured parties under Michigan law.


C.    We do not express any opinion as to (including, without limitation, as to
the effect or applicability of) any laws, statutes, rules or regulations other
than the laws, statutes, rules and regulations of the state of Michigan
(excluding municipal and other local ordinances, codes and regulations), the
federal laws of the United States, the Delaware General Corporation Law, the
Delaware Limited Liability Company Act, and the Florida Business Corporation Act
(as limited by the last sentence of this Paragraph). We note that each Credit
Document provides that it is to be governed by Michigan law. We do not express
any opinion as to the validity or enforceability of these choice-of-law
provisions. Our opinions with respect to matters governed by the Florida
Business Corporation Act are limited to our reading of the text of such statute
and the corporate documents and certificates relating to Perrigo Florida, Inc.
identified in this letter, without regard to any applicable case law or
regulations interpreting the Florida Business Corporation Act.


D.    Our opinions are based entirely upon, and are limited to, our knowledge of
Michigan law as it applies generally to transactions of the types contemplated
by the Credit Documents when entered into by ordinary business corporations,
without regard to the activities in which they are engaged. For example, we do
not express any opinion as to laws or regulations that require a business entity
to obtain a license or approval because of the specific nature of its business
or activities in which it is engaged, such as insurance, banking, construction,
oil and gas, or other regulated activities or industries.


E.    We assume that the proceeds of the Loans will be used by the Borrowers
only for business purposes.


F.    It is unclear under Michigan law whether the Administrative Agent, as
agent under the Collateral Documents, has the power in its own name, as agent,
without naming all the Lenders, in any applicable legal proceeding to exercise
remedies under the Collateral Documents for the realization upon the Collateral,
other than enforcement of the Pledge Agreement under Article 9 of the Michigan
Uniform Commercial Code.


G.     We have assumed that no Lender is a broker or a dealer as those terms are
defined in the Securities Exchange Act of 1934. We have also assumed that no
Agent or Lender is a “creditor” within the meaning of Regulation T of the Board.


H.    We have assumed that the factual statements (and not the legal
conclusions) contained in the Officer’s Certificate and the Secretary’s
Certificates are true and correct. We have assumed that the statements contained
in the certificates issued by the Michigan Department, Delaware Secretary of
State and Florida Secretary of State that are referred to above (collectively,
the “State Certificates”) are true and correct as of the date of this opinion
letter.

--------------------------------------------------------------------------------



I.    Our opinions in Paragraph 1(a) are based exclusively upon the State
Certificates.


J.    We assume that either (1) no Lender is a savings and loan association, a
savings association or a savings bank chartered under federal law or under the
law of a jurisdiction other than Michigan (“Foreign Savings Institution”) or
(2) any Lender that is a Foreign Savings Institution is not required to obtain a
certificate of authority to transact business in Michigan under the Michigan
Savings and Loan Act of 1980.


K.    Except as expressly stated in Paragraph 8, we do not express any opinion
as to the status of title to any personal property or as to the priority of any
security interest that any Credit Document grants.


L.    We have assumed that Holdings II owns the Pledged Interests.


M.    We are informed that Perrigo UK Finco Limited Partnership (“UK Finco”) is
a limited partnership organized in the United Kingdom. Our opinion in Paragraph
8 assumes that United Kingdom law is identical to the laws of the State of
Michigan. We do not express any opinion as to whether Michigan law, United
Kingdom law or other law governs the perfection, effect of perfection or
non-perfection or priority of the security interest in the Pledged Interests
that the Pledge Agreement grants (“Pledge”). We do not give any opinion as to
any impact that United Kingdom law or any applicable treaty may have upon the
perfection, the effect of perfection or non-perfection or the priority of the
Pledge.


N.    We do not express any opinion on the extent to which any personal property
consists of Article 9 Collateral. We do not express any opinion on continuation
of perfection of any security interest that any Credit Document grants.


Our opinions are matters of professional judgment and are not a guaranty of
results. This opinion is furnished solely and exclusively for the benefit of the
Administrative Agent, the Lenders and their participants, assignees and other
transferees in connection with the Credit Documents and may not be relied upon
by any other Person or for any other purpose without our prior written consent.
The opinions that we express above are as of the date of this opinion only, and
we do not assume any obligation to update or supplement those opinions to
reflect any fact or circumstance that in the future comes to our attention or
any change in law that in the future occurs or becomes effective. This opinion
letter is limited to the matters that are set forth in it, and no opinions are
intended to be implied or may be inferred beyond those that are expressly stated
above.


WARNER NORCROSS & JUDD LLP




By ____________________________________
Mark J. Wassink
A Partner






    
    



--------------------------------------------------------------------------------



Exhibit H-2




OPINION OF COUNSEL FOR THE FOREIGN SUBSIDIARY BORROWER






[Effective Date]


The Agents and the Lenders who are parties to the
Credit Agreement described below.


Gentlemen/Ladies:


We are counsel for [name of Foreign Subsidiary Borrower] (the "Foreign
Subsidiary Borrower") organized under the laws of ________________ (the
"Jurisdiction"), and have represented the Foreign Subsidiary Borrower in
connection with a Credit Agreement dated as of October 26, 2011 (the "Credit
Agreement”) by and among Perrigo Company, a Michigan corporation (the
“Company”), the Subsidiary Borrowers from time to time party thereto (together
with the Company, the “Borrowers”), the Lenders (together with their respective
successors and assigns, the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used in this opinion and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement.


We have examined the Foreign Subsidiary Borrower's [list organizational
documents and evidence of due authorization], the Loan Documents to which the
Foreign Subsidiary Borrower is a party and such other matters of fact and law
which we deem necessary in order to render this opinion. Based upon the
foregoing, it is our opinion that:


1.    The Foreign Subsidiary Borrower is duly organized, validly existing and in
good standing under the laws of _______________ [specify the jurisdiction of its
organization] (the "Jurisdiction").


2.    The Foreign Subsidiary Borrower has the power and authority, and the legal
right, to make, deliver and perform its obligations under the Credit Agreement
and the other Loan Documents to which it is a party and to borrow under the
Credit Agreement. The Foreign Subsidiary Borrower has taken all necessary
corporate action to authorize the performance of its obligations under the
Credit Agreement and the other Loan Documents to which it is a party and to
authorize the execution, delivery and performance of the Credit Agreement and
the other Loan Documents to which it is a party.


3.    Except for consents, authorizations, approvals, notices and filings
described on an attached schedule, all of which have been obtained, made or
waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
governmental authority is required in connection with the borrowings by the
Foreign Subsidiary Borrower under the Credit Agreement or with the execution,
delivery, performance, validity or enforceability of the Credit Agreement or any
other Loan Document.


4.    The Credit Agreement and each other Loan Document to which it is a party
have been duly executed and delivered on behalf of the Foreign Subsidiary
Borrower.



--------------------------------------------------------------------------------

5.    The execution and delivery of the Credit Agreement and each other Loan
Document to which it is a party by the Foreign Subsidiary Borrower, the
performance of its obligations thereunder, the consummation of the transactions
contemplated thereby, the compliance by the Foreign Subsidiary Borrower with any
of the provisions thereof, the borrowings under the Credit Agreement and the use
of proceeds thereof, all as provided therein, (a) will not violate, or
constitute a default under, any law, rule, regulation or governmental order
applicable to the Foreign Subsidiary Borrower and (b) will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any such law, rule, regulation or governmental order.


6.    There are no taxes imposed by the Jurisdiction (a) based on or by virtue
of the execution, delivery, enforcement or performance of the Credit Agreement
or any other Loan Document to which it is a party or (b) on any payment to be
made by any Obligor pursuant to the Credit Agreement or any other Loan Document
to which it is a party.


7.    To ensure the legality, validity, enforceability or admissibility in
evidence of the Credit Agreement and each other Loan Document to which it is a
party, it is not necessary that the Credit Agreement or any other Loan Document
or any other document be filed, registered or recorded with, or executed or
notarized before, any court of other authority of the Jurisdiction or that any
registration charge or stamp or similar tax be paid on or in respect of the
Credit Agreement or any other Loan Document to which it is a party.


8.    The Credit Agreement and each other Loan Document to which it is a party
are in proper legal form under the laws of the Jurisdiction for the enforcement
thereof against the Foreign Subsidiary Borrower under the laws of the
Jurisdiction.


9.    In any action or proceeding arising out of or relating to the Credit
Agreement or any other Loan Document to which any Obligor is a party in any
court in the Jurisdiction, such court would recognize and give effect to the
choice of law provisions in the Credit Agreement and each other Loan Document to
which it is a party.


10.    It is not necessary under the laws of the Jurisdiction (a) in order to
enable the Agents and the Lenders or any of them to enforce their respective
rights of the Credit Agreement and each other Loan Document to which it is a
party or (b) by reason of the execution of the Credit Agreement or any other
Loan Document to which any Obligor is a party or the performance of the Credit
Agreement or any other Loan Document to which any Obligor is a party that any of
them should be licensed, qualified or entitled to carry on business in the
Jurisdiction.


11.    Neither any Agent nor any of the Lenders will be deemed to be resident,
domiciled, carrying on business or subject to taxation in the Jurisdiction
merely by reason of the execution of the Credit Agreement or any other Loan
Document to which or any Obligor is a party is a party or the performance or
enforcement of any thereof. The performance by the Agents and the Lenders or any
of them of any action required or permitted under the Credit Agreement or any
other Loan Document to which it is a party will not violate any law or
regulation, or be contrary to the public policy, of the Jurisdiction.


12.    If any judgment of a competent court outside the Jurisdiction were
rendered against any Obligor in connection with any action arising out of or
relating to the Credit Agreement or any other Loan Document to which it is a
party, such judgment would be recognized and could be sued upon in the courts of
the Jurisdiction, and such courts could grant a judgment which would be
enforceable against the Foreign Subsidiary Borrower in the Jurisdiction without
any retrial unless it is shown that (a) the foreign

--------------------------------------------------------------------------------

court did not have jurisdiction in accordance with its jurisdictional rules, (b)
the party against whom the judgment of such foreign court was obtained had no
notice of the proceedings or (c) the judgment of such foreign court was obtained
through collusion or fraud or was based upon clear mistake of fact or law.


This opinion may be relied upon by the Agents, the Lenders and their
participants, assignees and other transferees.


Very truly yours,




DETROIT 7-3951 1175841

